
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.33

EXECUTION VERSION


MASTER REPURCHASE AGREEMENT

Between:

Merrill Lynch Mortgage Capital Inc., as Buyer

and

Enspire Finance, LLC, as Seller

Dated as of February 18, 2004


--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

SECTION 1.   APPLICABILITY   1 SECTION 2.   DEFINITIONS   1 SECTION 3.  
INITIATION; TERMINATION   13 SECTION 4.   MARGIN AMOUNT MAINTENANCE   17
SECTION 5.   INCOME PAYMENTS   18 SECTION 6.   REQUIREMENTS OF LAW   19
SECTION 7.   TAXES.   19 SECTION 8.   SECURITY INTEREST   22 SECTION 9.  
PAYMENT, TRANSFER AND CUSTODY   23 SECTION 10.   HYPOTHECATION OR PLEDGE OF
PURCHASED MH LOAN   23 SECTION 11.   REPRESENTATIONS   24 SECTION 12.  
COVENANTS   27 SECTION 13.   EVENTS OF DEFAULT   33 SECTION 14.   REMEDIES   35
SECTION 15.   INDEMNIFICATION AND EXPENSES; RECOURSE   37 SECTION 16.  
SERVICING   38 SECTION 17.   SINGLE AGREEMENT   38 SECTION 18.   SET-OFF   39
SECTION 19.   NOTICES AND OTHER COMMUNICATIONS   39 SECTION 20.   ENTIRE
AGREEMENT; SEVERABILITY   39 SECTION 21.   NON-ASSIGNABILITY   40 SECTION 22.  
TERMINABILITY   41 SECTION 23.   GOVERNING LAW   41 SECTION 24.   SUBMISSION TO
JURISDICTION; WAIVERS   41 SECTION 25.   NO WAIVERS, ETC.   42 SECTION 26.  
NETTING   42 SECTION 27.   DUE DILIGENCE   42 SECTION 28.   NON-UTILIZATION FEE
  43 SECTION 29.   COMMITMENT FEE   43 SECTION 30.   BUYER'S APPOINTMENT AS
ATTORNEY-IN-FACT   43 SECTION 31.   MISCELLANEOUS   44 SECTION 32.  
CONFIDENTIALITY   45 SECTION 33.   INTENT   45 SECTION 34.   DISCLOSURE RELATING
TO CERTAIN FEDERAL PROTECTIONS   46 SECTION 35.   CONFLICTS   46 SECTION 36.  
AUTHORIZATIONS   46 SECTION 37.   BUYER REPRESENTATIONS   46

i

--------------------------------------------------------------------------------


EXHIBITS


SCHEDULE 1   Representations and Warranties Re: MH Loans
SCHEDULE 2
 
Existing Indebtedness
EXHIBIT I
 
Form of Confirmation Letter
EXHIBIT II
 
Form of Opinion Letter
EXHIBIT III
 
UCC Filing Jurisdictions
EXHIBIT IV
 
Form of Account Agreement
EXHIBIT V
 
Loan Schedule Fields
EXHIBIT VI
 
Loan File Documents
EXHIBIT VII
 
Underwriting Guidelines
EXHIBIT VIII
 
Seller's Officer's Certificate
EXHIBIT IX
 
Form of Servicer Notice
EXHIBIT X
 
Responsible Officers
EXHIBIT XI
 
Form of Section 7 Certificate

ii

--------------------------------------------------------------------------------


MASTER REPURCHASE AGREEMENT


        This is a MASTER REPURCHASE AGREEMENT, dated as of February 18, 2004,
between ENSPIRE FINANCE, LLC, a Delaware limited liability company (the
"Seller") and MERRILL LYNCH MORTGAGE CAPITAL INC., a New York corporation (the
"Buyer").

SECTION 1. APPLICABILITY

        From time to time the parties hereto shall enter into transactions in
which the respective Seller agrees to transfer to Buyer MH Loans (as hereinafter
defined) against the transfer of funds by Buyer, with a simultaneous agreement
by Buyer to transfer to the Seller such MH Loans at a date certain as described
herein, against the transfer of funds by the Seller. Each such transaction shall
be referred to herein as a "Transaction" and shall be governed by this
Repurchase Agreement, unless otherwise agreed in writing.

SECTION 2. DEFINITIONS

        As used herein, the following terms shall have the following meanings
(all terms defined in this Section 2 or in other provisions of this Repurchase
Agreement in the singular to have the same meanings when used in the plural and
vice versa)

        "1934 Act" shall mean the Securities and Exchange Act of 1934, as
amended from time to time.

        "Acceptable SPV" shall mean a Person (established by Seller or any
Guarantor) which issues Structured Securities Debt.

        "Accepted Servicing Practices" shall mean, with respect to any MH Loan,
those servicing practices of prudent lending institutions which service loans of
the same type as such MH Loan in the jurisdiction where the related Property is
located.

        "Account Agreement" shall mean a collection account control agreement
between the Seller, the Buyer, and a federally insured depository institution
acceptable to Buyer in its sole discretion, substantially in the form of
Exhibit IV attached hereto.

        "Additional Purchased MH Loans" shall mean Eligible MH Loans or cash
provided by the Seller to Buyer or its designee pursuant to Section 4 of this
Repurchase Agreement.

        "Affiliate" shall mean with respect to any Person, any "affiliate" of
such Person, as such term is defined in the Bankruptcy Code.

        "Affiliate Guarantor" shall mean ARC Dealership Inc., a Colorado
corporation.

        "Affiliate Guaranty" shall mean that certain Affiliate Guaranty of the
Affiliate Guarantor, dated as of the date hereof, pursuant to which the
Affiliate Guarantor fully and unconditionally guarantees the obligations of the
Seller hereunder, as the same may be amended, supplemented or otherwise modified
from time to time.

        "Asset Value" shall mean with respect to each Eligible MH Loan, the
applicable Purchase Price Percentage for the related Purchased MH Loan
multiplied by the lesser of (a) the Market Value of such MH Loan and (b) the
outstanding principal balance of such MH Loan.

        "Bailee Letter" shall have the meaning assigned to such term in the
Custodial Agreement.

        "Bankruptcy Code" shall mean the United States Bankruptcy Code of 1978,
as amended from time to time.

        "Business Day" shall mean a day other than (i) a Saturday or Sunday,
(ii) any day on which banking institutions are authorized or required by law,
executive order or governmental decree to be closed in the State of New York or
(iii) any day on which the New York Stock Exchange is closed.

        "Buyer" shall mean Merrill Lynch Mortgage Capital Inc., its successors
in interest, assigns and participants.

        "Capital Lease Obligations" shall mean, for any Person, all obligations
of such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the

--------------------------------------------------------------------------------


extent such obligations are required to be classified and accounted for as a
capital lease on a balance sheet of such Person under GAAP, and, for purposes of
this Repurchase Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP.

        "Cash Equivalents" shall mean (a) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed or insured by
the United States Government or any agency thereof, (b) certificates of deposit
and eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or of any commercial bank
having capital and surplus in excess of $100,000,000, (c) repurchase obligations
of Buyer or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody's and in
either case maturing within 90 days after the day of acquisition, (e) securities
with maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody's,
(f) securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by Buyer or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

        "Change in Control" shall mean:

        (A)  any transaction or event as a result of which the Parent Guarantor
ceases to own, directly or indirectly 100% of the stock of the Seller;

        (B)  any transaction or event as a result of which the Parent Guarantor
ceases to own, directly or indirectly 100% of the stock of the Affiliate
Guarantor;

        (C)  any transaction or event as a result of which the REIT ceases to
own, directly or indirectly at least 75% of the stock of the Parent Guarantor;

        (D)  the sale, transfer, or other disposition of all or substantially
all of the Seller's or any Guarantor's assets (excluding any such action taken
in connection with any securitization transaction); or

        (E)  the consummation of a merger or consolidation of Seller or any
Guarantor with or into another entity or any other corporate reorganization, if
more than 51% of the combined voting power of the continuing or surviving
entity's stock outstanding immediately after such merger, consolidation or such
other reorganization is owned by persons who were not direct or indirect
stockholders of the Seller or any Guarantor immediately prior to such merger,
consolidation or other reorganization.

        "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.

        "Collection Account" shall mean the account number 193343785 established
with Bank One, NA subject to an Account Agreement, into which all Income shall
be deposited on account of the Purchased MH Loans on and after the occurrence of
a Default or an Event of Default.

        "Commitment Fee" shall mean (i) as of the closing, the product of
(x) 1.00% per annum and (y) the Maximum Purchase Price; (ii) as of the first
anniversary of the date hereof, the product of (x) 0.75% per annum and (y) the
Maximum Purchase Price; (iii) as of the second anniversary of the date hereof,
the product of (x) 0.50% per annum and (y) the Maximum Purchase Price; or
(iv) as of the third anniversary of the date hereof, the product of (x) 0.25%
per annum and (y) the Maximum Purchase Price.

        "Confidential Terms" shall have the meaning specified in Section 32
hereof.

        "Confirmation" shall mean a Confirmation Letter in the form of Exhibit I
hereto.

2

--------------------------------------------------------------------------------


        "Credit Agreement" shall mean that certain Credit Agreement dated as of
February 18, 2004, among the Parent Guarantor, the REIT, the subsidiary
guarantors thereto, lender parties thereto and Citicorp North America, Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank One, NA and Citigroup
Global Markets Inc.

        "Custodial Agreement" shall mean that certain Custodial Agreement dated
as of the date hereof, among Seller, Buyer and Custodian as the same may be
amended from time to time.

        "Custodian" shall mean U.S. Bank National Association, or any successor
thereto under the Custodial Agreement.

        "Debt-to-Income Ratio" shall mean the ratio of the required Monthly
Payments under all debt of the Obligor to the monthly income of the Obligor.

        "Default" shall mean an Event of Default or an event that with notice or
lapse of time or both would become an Event of Default.

        "Defaulting Party" shall have the meaning specified in Section 26(b)
hereof.

        "Delinquent" shall mean, any Eligible MH Loan as to which any Monthly
Payment, or part thereof, remains unpaid for more than 30 days from the original
Due Date for such Monthly Payment.

        "Delinquent MH Loan" shall mean a MH Loan that is more than 29 days
Delinquent but less than 60 days Delinquent.

        "Disbursement Agent" shall mean U.S. Bank National Association, its
successors or assigns.

        "Disbursement Agreement" shall mean that certain Disbursement Agreement
by and among the Disbursement Agent, the Buyer, the Seller and the Servicer, as
the same may be amended from time to time.

        "Dollars" and "$" shall mean lawful money of the United States of
America.

        "Due Date" shall mean the day of the month on which the Monthly Payment
is due on an MH Loan, exclusive of any days of grace.

        "Due Diligence Review" shall mean the performance by Buyer of any or all
of the reviews permitted under Section 27 hereof with respect to any or all of
the MH Loans, as desired by the Buyer from time to time.

        "Effective Date" shall mean the date upon which the conditions precedent
set forth in Section 3(a) shall have been satisfied.

        "Eligible MH Loan" shall mean an MH Loan which complies with the
representations and warranties set forth on Schedule 1 to this Repurchase
Agreement or any other MH Loan that may be subsequently added to this Repurchase
Agreement by the mutual written agreement of Buyer and Seller.

        "ERISA" shall, with respect to any Person, mean the Employee Retirement
Income Security Act of 1974, as amended from time to time and any successor
thereto, and the regulations promulgated and rulings issued thereunder.

        "ERISA Affiliate" shall, with respect to any Person, mean any Person
which is a member of any group of organizations (i) described in Section 414(b)
or (c) of the Code of which such Person is a member, or (ii) solely for purposes
of potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11)
of the Code and the lien created under Section 302(f) of ERISA and
Section 412(n) of the Code, described in Section 414(m) or (o) of the Code of
which such Person is a member.

        "Event of Default" shall have the meaning specified in Section 13.01
hereof.

        "Event of Insolvency" shall mean, for any Person:

        (a)   that such Person shall discontinue or abandon operation of its
business; or

3

--------------------------------------------------------------------------------


        (b)   that such Person shall fail generally to, or admit in writing its
inability to, pay its debts as they become due; or

        (c)   a proceeding shall have been instituted in a court having
jurisdiction in the premises seeking a decree or order for relief in respect of
such Person in an involuntary case under any applicable bankruptcy, insolvency,
liquidation, reorganization or other similar law now or hereafter in effect, or
for the appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of such Person, or for any
substantial part of its property, or for the winding-up or liquidation of its
affairs and such event described in this clause (c) shall continue for sixty
(60) days without having been dismissed or discharged; or

        (d)   the commencement by such Person of a voluntary case under any
applicable bankruptcy, insolvency or other similar Law now or hereafter in
effect, or such Person's consent to the entry of an order for relief in an
involuntary case under any such Law, or consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of such Person, or for any
substantial part of its property, or any general assignment for the benefit of
creditors; or

        (e)   that such Person shall become insolvent as that term is defined
under the Bankruptcy Code and related bankruptcy law; or

        (f)    if such Person is a corporation, such Person, or any of their
Subsidiaries, shall take any corporate action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the actions set forth in
the preceding clause (a), (b), (c), (d) or (e).

        "Event of Termination" shall, with respect to the Seller, mean (i) with
respect to any Plan, a reportable event, as defined in Section 4043 of ERISA, as
to which the PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event, or (ii) the withdrawal of the Seller or any ERISA Affiliate thereof
from a Plan during a plan year in which it is a substantial employer, as defined
in Section 4001(a)(2) of ERISA, or (iii) the failure by the Seller or any ERISA
Affiliate thereof to meet the minimum funding standard of Section 412 of the
Code or Section 302 of ERISA with respect to any Plan, including, without
limitation, the failure to make on or before its due date a required installment
under Section 412(m) of the Code or Section 302(e) of ERISA, or (iv) the
distribution under Section 4041 of ERISA of a notice of intent to terminate any
Plan or any action taken by the Seller or any ERISA Affiliate thereof to
terminate any Plan, or (v) the adoption of an amendment to any Plan that,
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would result
in the loss of tax-exempt status of the trust of which such Plan is a part if
the Seller or any ERISA Affiliate thereof fails to timely provide security to
the Plan in accordance with the provisions of said Sections, or (vi) the
institution by the PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(vii) the receipt by the Seller or any ERISA Affiliate thereof of a notice from
a Multiemployer Plan that action of the type described in the previous
clause (vi) has been taken by the PBGC with respect to such Multiemployer Plan,
or (viii) any event or circumstance exists which may reasonably be expected to
constitute grounds for the Seller or any ERISA Affiliate thereof to incur
liability under Title IV of ERISA or under Sections 412(c)(11) or 412(n) of the
Code with respect to any Plan.

        "Excluded Taxes" shall have the meaning provided in Section 7(b) hereof.

        "Exit Fee" shall have the meaning provided in Section 3(e) hereof.

        "Expenses" shall mean all present and future expenses incurred by or on
behalf of the Buyer in connection with this Repurchase Agreement or any of the
other Repurchase Documents and any amendment, supplement or other modification
or waiver related hereto or thereto, whether incurred heretofore or hereafter,
which expenses shall include the cost of title, lien, judgment and other record
searches; attorneys' fees; and costs of preparing and recording any UCC
financing statements or other filings necessary to perfect the security interest
created hereby.

4

--------------------------------------------------------------------------------


        "Fidelity Insurance" shall mean insurance coverage with respect to
employee errors, omissions, dishonesty, forgery, theft, disappearance and
destruction, robbery and safe burglary, property (other than money and
securities) and computer fraud in an aggregate amount acceptable to Seller's
regulators.

        "Financial Statements" shall mean the consolidated financial statements
of the Seller or any Guarantor prepared in accordance with GAAP for the year or
other period then ended. Such financial statements will be audited, in the case
of annual statements, by PricewaterhouseCoopers or such other independent
certified public accountants approved by the Buyer (which approval shall not be
unreasonably withheld).

        "First Payment Default" shall mean, with respect to an MH Loan, the
failure of the Obligor to make the first Monthly Payment due under the MH Loan
on or before its scheduled Due Date.

        "Fitch" shall mean Fitch Ratings, Inc., or any successor thereto.

        "GAAP" shall mean generally accepted accounting principles in the United
States of America, applied on a consistent basis and applied to both
classification of items and amounts, and shall include, without limitation, the
official interpretations thereof by the Financial Accounting Standards Board,
its predecessors and successors.

        "Governmental Authority" shall mean the government of any nation or of
the United States of America or of any state, county, municipality or other
political subdivision thereof or any governmental body, agency, authority,
department or commission (including, without limitation, any taxing authority)
or any instrumentality or officer of any of the foregoing (including, without
limitation, any court or tribunal) exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
corporation, partnership or other entity directly or indirectly owned by or
controlled by the foregoing.

        "Guarantee" shall mean, as to any Person, any obligation of such Person
directly or indirectly guaranteeing any Indebtedness of any other Person or in
any manner providing for the payment of any Indebtedness of any other Person or
otherwise protecting the holder of such Indebtedness against loss (whether by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, or to take-or-pay or otherwise); provided
that the term "Guarantee" shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith. The terms
"Guarantee" and "Guaranteed" used as verbs shall have correlative meanings.

        "Guarantor" shall mean each of the Parent Guarantor and the Affiliate
Guarantor.

        "High Cost Loan" shall mean an MH Loan classified as (a) a "high cost"
loan under the Home Ownership and Equity Protection Act of 1994 or (b) a "high
cost," "threshold," "covered," "predatory" or similar loan under any other
applicable state, federal or local law (or a similarly classified loan using
different terminology under a law imposing heightened regulatory scrutiny or
additional legal liability for residential mortgage loans having high interest
rates, points and/or fees).

        "Income" shall mean, with respect to any Purchased MH Loan at any time,
any principal thereof then payable and all interest, dividends or other
distributions payable thereon.

        "Indebtedness" shall mean, with respect to any Person, (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of Property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such Property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of Property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business, so long as such trade
accounts payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the Property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person;

5

--------------------------------------------------------------------------------


(d) obligations (contingent or otherwise) of such Person in respect of letters
of credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements; (g) Indebtedness of others
Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; and
(i) Indebtedness of general partnerships of which such Person is a general
partner.

        "Interest Rate Protection Agreement" shall mean, with respect to any or
all of the Purchased MH Loans, any short sale of a US Treasury Security, or
futures contract, or mortgage related security, or Eurodollar futures contract,
or options related contract, or interest rate swap, cap or collar agreement or
Takeout Commitment, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, entered into by a Seller and
an Affiliate of the Buyer, and acceptable to the Buyer.

        "IPO" shall mean the successful completion of an initial public offering
of the shares of common stock of the REIT to raise a minimum of $400,000,000.

        "Late Payment Fee" shall mean the excess of the Price Differential paid
as a result of its calculation at the Post-Default Rate over the Price
Differential as would have been calculated at the Pricing Rate.

        "Law" shall mean, any law, treaty, rule or regulation or determination
of an arbitrator or court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

        "LIBOR Period" shall mean, with respect to each Payment Date, the period
from and including the immediately preceding Payment Date (or, with respect to
the first LIBOR Period for each Transaction, from and including the related
Purchase Date) to but excluding such Payment Date, unless otherwise agreed to by
the Buyer and the Seller and set forth in the related Confirmation.

        "LIBOR Rate" shall mean, with respect to each day during the applicable
LIBOR Period, the rate per annum equal to the one month British Bankers
Association Rate as reported on the display designated as "BBAM" "Page DG8 4a"
on Bloomberg (or such other display as may replace "BBAM" "Page DG8 4a on
Bloomberg), as of 8:00 a.m., New York City time, on the date two Business Days
prior to the commencement of such LIBOR Period, and if such rate shall not be so
quoted, or if the related LIBOR Period shall be less than one month, the rate
per annum at which the Buyer or its Affiliate is offered dollar deposits at or
about 8:00 a.m., New York City time, on the date two Business Days prior to the
commencement of the such LIBOR Period, by prime banks in the interbank
eurodollar market where the eurodollar and foreign currency exchange operations
in respect of its Transactions are then being conducted for delivery on such day
for a period of one month or such other period as agreed upon in writing by the
Buyer and the Seller and in an amount comparable to the amount of the
Transactions outstanding on such day.

        "Lien" shall mean any lien, claim, charge, restriction, pledge, security
interest, mortgage, deed of trust or other encumbrance.

        "Lien Certificate" shall mean, with respect to any Manufactured Home, if
applicable, an original certificate of title, certificate of lien or other
notification issued by the Registrar of Titles of the applicable state to a
secured party which indicates that the Lien of the secured party on the
Manufactured Home is recorded on the original certificate of title.

        "Loan" shall have the meaning specified in the Loan and Security
Agreement.

6

--------------------------------------------------------------------------------

        "Loan and Security Agreement" shall mean that certain Master Loan and
Security Agreement, between the Affiliate Guarantor and the Buyer in form and
substance acceptable to Buyer in its sole discretion.

        "Loan Documents" shall mean, with respect to an MH Loan, the documents
comprising the Loan File for that MH Loan.

        "Loan File" shall mean, with respect to an MH Loan, the documents and
instruments relating to such MH Loan and set forth in Exhibit VI hereto.

        "Loan Schedule" shall mean with respect to any Transaction as of any
date, a Loan Schedule in the form of a computer tape or other electronic medium
generated by the Seller and delivered to Buyer and the Custodian, which provides
information (including, without limitation, the information set forth on
Exhibit V attached hereto) relating to the Purchased MH Loans in a format
acceptable to the Buyer.

        "Loan Schedule and Exception Report" shall have the meaning set forth in
the applicable Custodial Agreement.

        "Loan-to-Value Ratio" or "LTV" shall mean a fraction, the numerator of
which is the principal balance of the MH Loan (amount financed) and the
denominator of which is the value of the related manufactured home (determined
either through an appraisal or by reference to NADA Mobile/Manufactured Housing
Appraisal Guide published by National Appraisal Guides, Inc., or any successor
publication similarly recognized by the trade and approved by Buyer).

        "Manufactured Home" shall mean a unit of new, pre-owned or used
manufactured housing consisting of a pre-fabricated manufactured home unit, or a
mobile home, including all accessions thereto, securing the indebtedness of the
Obligor under the related MH Loan, but in no event treated as real estate under
applicable state law.

        "Margin Call" shall have the meaning specified in Section 4.

        "Margin Deadlines" shall have the meaning specified in Section 4.

        "Margin Deficit" shall have the meaning specified in Section 4.

        "Market Value" shall mean, as of any date with respect to any Purchased
MH Loan, the price at which such Purchased MH Loan could readily be sold as
determined by the Buyer in its commercially reasonable discretion based on
Buyer's good faith business judgment. In the event that the Seller disagrees
with the Market Value, Seller shall indicate to Buyer its disagreement and
reasons therefor in writing. Notwithstanding the foregoing, the Seller shall be
required to satisfy any Margin Call as required pursuant to Section 4 during the
resolution of any dispute pursuant to this definition. If, after the Buyer and
the Seller have made a good-faith effort to agree on the Market Value, Seller
still disagrees with Buyer's determination of Market Value, Seller may, at its
sole cost, comply with the following dispute resolution procedures. The Seller
shall request a rating review from a Rating Agency of the applicable Purchased
MH Loans (the "Contested MH Loans") and the overcollateralization levels
required for the receipt of an "A+" rating (such review, a "Rating Review"). The
asset value shall be determined by subtracting from the outstanding principal
balance of the Contested MH Loans the overcollateralization levels required
pursuant to the Rating Review, and such result shall be the "Rating Review Asset
Value". In order to determine the "Rating Review Market Value", the Rating
Review Asset Value shall be multiplied by the number that results from (A) one
divided by (B) the weighted average Purchase Price Percentage applicable to the
MH Loans. The Seller shall request bids for the Contested MH Loans from at least
two dealers approved and identified in writing by the Buyer from time to time as
experienced in pricing assets substantially similar to the MH Loans (the
"Dealers"). For any bid to be eligible for use in calculating the Market Value
(each, an "Eligible Bid"), it (i) must be received within five (5) Business Days
following Buyer's receipt of Seller's notice of a dispute, and (ii) must be a
bid at which the Seller provides evidence that there is a buyer ready to
purchase MH Loans comparable to the Contested MH Loans in comparable amounts at
such price (provided, that in obtaining such bid, the Seller shall not be
required to commit to actually deliver and sell such comparable MH Loan to such
buyer). The Buyer shall then calculate the mean of the two Eligible Bids

7

--------------------------------------------------------------------------------


received and the Buyer's own determination of Market Value (the "Bid Average")
In the event that fewer than two Eligible Bids are received, the Buyer's Market
Value determination shall be deemed the Bid Average. The Buyer shall, without
limiting Buyer's rights under Section 4, then utilize the higher of the Rating
Review Market Value and the Bid Average as the Market Value.

        With respect to the calculations above, Market Value in each case may be
reduced to reflect any additional reduction as a result of the application of
clauses (a) through (k) below. Without limiting the generality of the foregoing,
the Seller acknowledges that the Market Value of a Purchased MH Loan may be
reduced to zero by Buyer if:

        (a)   such Purchased MH Loan ceases to be an Eligible MH Loan;

        (b)   the Purchased MH Loan has been released from the possession of the
Custodian under the Custodial Agreement (other than to a Takeout Investor
pursuant to a Bailee Letter) for a period in excess of 10 calendar days;

        (c)   such Purchased MH Loan is a Non-Performing MH Loan;

        (d)   such Purchased MH Loan when added to all other Purchased MH Loans
causes the average outstanding principal balance of all Purchased MH Loans to be
greater than $25,000;

        (e)   a First Payment Default occurs with respect to such Purchased MH
Loan;

        (f)    the Buyer has determined in its commercially reasonable
discretion that the Purchased MH Loan is not eligible for whole loan sale in a
transaction consistent with the prevailing secondary market with respect to
substantially similar MH Loans;

        (g)   such Purchased MH Loan contains a breach of a representation or
warranty made by the Seller in this Repurchase Agreement or the Custodial
Agreement;

        (h)   the Manufactured Home securing such Purchased MH Loan is not
located in a manufactured housing community owned and managed by the Parent
Guarantor or a Subsidiary thereof;

        (i)    when the Purchase Price for such Purchased MH Loan is added to
other Purchased MH Loans, the aggregate Purchase Price for Purchased MH Loans
secured by Manufactured Houses in the same state exceeds 20% of the aggregate
outstanding Purchase Price of all Purchased MH Loans;

        (j)    when the Purchase Price for such Purchased MH Loan is added to
other Purchased MH Loans, the aggregate Purchase Price of all Delinquent MH
Loans that are Purchased MH Loans exceeds (i) prior to the date of the IPO,
$2,000,000 and (ii) on or after the date of the IPO, $10,000,000; or

        (k)   such Purchased MH Loan is no longer serviced by the Servicer.

        "Material Adverse Effect" shall mean a material adverse change in, or a
material adverse effect upon, (a) the (i) current or future operations, business
or properties or (ii) condition (financial or otherwise), in each case, of
Seller or any Guarantor; (b) the ability of Seller or any Guarantor to perform
its obligations under any of the Repurchase Documents to which it is a party, or
(c) the validity or enforceability of any of the Repurchase Documents, (d) the
rights and remedies of the Buyer or any Affiliate under any of the Repurchase
Documents, (e) the ability of the Seller or any Guarantor to make payment of any
amounts payable under the Repurchase Documents, or (f) the Market Value of the
Purchased MH Loans.

        "Maximum Purchase Price" shall mean (i) prior to the date of the IPO
$45,000,000 and (ii) on or after the date of the IPO $225,000,000.

        "MH Contract" shall mean the installment loan agreement or retail
installment sales contract by an Obligor evidencing indebtedness in connection
with the financing of a Manufactured Home.

        "MH Loan" shall mean MH Paper which complies with the representations
and warranties set forth on Schedule 1 to this Repurchase Agreement, which in no
event shall include any loan which (a) is subject to Section 226.32 of
Regulation Z or any similar state law (relating to high interest rate
credit/lending transactions), (b) includes any single premium credit life or
accident and health insurance

8

--------------------------------------------------------------------------------


or disability insurance, or (c) contains any term or condition, or involves any
loan origination practice, that has been defined as "predatory", "covered" or
"threshold" under applicable federal, state or local law, or which has been
expressly categorized as an "unfair" or "deceptive" term, condition, or practice
in any applicable federal, state or local law dealing with "predatory" or "high
cost" lending (or a similarly classified loan using different terminology under
a law, regulation or ordinance imposing heightened regulatory scrutiny or
additional legal liability for loans having high interest rates, points and/or
fees). MH Loans are made under MH Contracts or MH Notes.

        "MH Loan Interest Rate" shall mean the annual rate of interest borne on
an MH Note as set forth on the face thereof and/or as set forth in the related
MH Contract.

        "MH Loan Transfer Agreement" shall mean the sale agreement under which a
Qualified Originator transfers Eligible MH Loans to Seller.

        "MH Note" shall mean a note or other evidence of indebtedness of an
Obligor secured by a Manufactured Home.

        "MH Paper" shall mean a non-securitized whole loan, which shall be a
loan secured by a perfected first priority Lien on a Manufactured Home.

        "Monthly Payment" shall mean the scheduled monthly payment of principal
and interest on an MH Loan.

        "Moody's" shall mean Moody's Investors Service, Inc. or any successors
thereto.

        "More Favorable Period" shall have the meaning specified in Section 4.

        "Multiemployer Plan" shall mean, with respect to any Person, a
"multiemployer plan" as defined in Section 4001(a)(3) of ERISA which is or was
at any time during the current year or the immediately preceding five years
contributed to by such Person or any ERISA Affiliate thereof on behalf of its
employees and which is covered by Title IV of ERISA.

        "Net Income" shall mean, for any Person for any period, the net income
of such Person for such period as determined in accordance with GAAP.

        "Nondefaulting Party" shall have the meaning specified in Section 26(b)
hereof.

        "Non-Excluded Taxes" shall have the meaning set forth in Section 7(a)
hereof.

        "Non-Exempt Buyer" shall have the meaning set forth in Section 7(h)
hereof.

        "Non-Performing MH Loan" shall mean (i) any MH Loan for which any
payment of principal or interest is more than fifty nine (59) days past due,
(ii) any MH Loan with respect to which the related Obligor is in bankruptcy or
(iii) any MH Loan with respect to which the related Property is in foreclosure.

        "Non-Utilization Fee" shall mean, for each calendar quarter, an amount
equal to the product of (x) 0.10% per annum and (y) the excess if any of (I) the
Maximum Purchase Price over (II) the average daily Purchase Price of the
Purchased MH Loans during such calendar quarter.

        "Non-Utilization Threshold" shall mean (i) prior to the date of the IPO,
$20,000,000 and (ii) on or after the date of the IPO $100,000,000.

        "Obligations" shall mean (a) any amounts due and payable by the Seller
to Buyer in connection with a Transaction hereunder, together with interest
thereon (including interest which would be payable as post-petition interest in
connection with any bankruptcy or similar proceeding) and all other fees or
expenses which are payable hereunder or under any of the Repurchase Documents;
(b) for so long as the amounts and obligations referenced in clauses (a) and
(c) of this definition are outstanding, all other obligations or amounts due and
payable by the Seller to the Buyer or an Affiliate of Buyer under any other
contract or agreement; and (c) all obligations or amounts due and payable by the
Affiliate Guarantor to the Buyer under the Loan and Security Agreement.

        "Obligor" shall mean the obligor on a MH Note or MH Contract.

9

--------------------------------------------------------------------------------

        "Other Taxes" shall have the meaning set forth in Section 7(c) hereof.

        "Parent Guarantor" shall mean Affordable Residential Communities LP, a
Delaware limited partnership.

        "Parent Guaranty" shall mean that certain Parent Guaranty of the Parent
Guarantor, dated as of the date hereof, pursuant to which the Parent Guarantor
fully and unconditionally guarantees the obligations of the Seller hereunder and
the obligations of the Affiliate Guarantor under the Loan and Security
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time.

        "Payment Date" shall mean the tenth (10th) day of each month, or if such
date is not a Business Day, the Business Day immediately preceding the last day
of the month.

        "PBGC" shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

        "Periodic Advance Repurchase Payment" shall have the meaning specified
in Section 5(a).

        "Person" shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, limited liability company, trust,
unincorporated association or government (or any agency, instrumentality or
political subdivision thereof).

        "Plan" shall mean, with respect to any Person, any employee benefit or
similar plan that is or was at any time during the current year or immediately
preceding five years established or maintained by such Person or any ERISA
Affiliate thereof and that is covered by Title IV of ERISA, other than a
Multiemployer Plan.

        "Post-Default Rate" shall mean a rate equal to the sum of (a) the
Pricing Rate plus (b) two percent (2.00%).

        "Prepaid MH Loan" shall have the meaning provided in Section 3(e)
hereof.

        "Price Differential" shall mean, with respect to any Transaction
hereunder as of any date, the aggregate amount obtained by daily application of
the Pricing Rate (or, during the continuation of an Event of Default, by daily
application of the Post-Default Rate) for such Transaction to the Purchase Price
for such Transaction on a 360 day per year basis for the actual number of days
during the period commencing on (and including) the Purchase Date for such
Transaction and ending on (but excluding) the Repurchase Date (reduced by any
amount of such Price Differential previously paid by Seller to Buyer with
respect to such Transaction).

        "Pricing Rate" shall mean a rate per annum equal to the sum of (a) the
LIBOR Rate plus (b) the Pricing Spread.

        "Pricing Spread" shall mean:

        (a)   with respect to Transactions the subject of which are MH Loans
(other than Delinquent MH Loans), 3.00%; or

        (b)   with respect to Transactions the subject of which are MH Loans
which are Delinquent MH Loans, 4.00%.

        "Prime Rate" shall mean the prime rate announced to be in effect from
time to time, as published as the average rate in The Wall Street Journal.

        "Property" shall mean any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

        "Purchase Date" shall mean the date on which Purchased MH Loans are
transferred by Seller to the Buyer or its designee.

        "Purchased MH Loan Report" shall mean a report, delivered with each
Transaction Request, on the last day of each month (or if such date is not a
Business Day, the next preceding Business Day), or upon the request of the
Buyer, including a Loan Schedule in the form of Exhibit V hereto, setting forth

10

--------------------------------------------------------------------------------


information with respect to the Purchased MH Loans (and MH Loans proposed to be
the subject of a Transaction on the related Purchase Date, if applicable).

        "Purchased MH Loans" shall mean the MH Loans sold by the Seller to Buyer
in a Transaction, and any Additional Purchased MH Loans as evidenced by a
Confirmation and a Trust Receipt.

        "Purchase Price" shall mean,

        (a)   on the Purchase Date, the price at which each Purchased MH Loan is
transferred by Seller to Buyer which shall equal the applicable Purchase Price
Percentage multiplied by the lesser of (i) the Market Value of such MH Loan on
the Purchase Date and (ii) the outstanding principal balance of the MH Loan; and

        (b)   thereafter, except where Buyer and Seller agree otherwise, such
Purchase Price decreased by the amount of any cash, Income and Periodic Advance
Repurchase Payments actually received by Buyer pursuant to Section 5 or credited
to the Repurchase Price under Section 4(d) hereof.

        "Purchase Price Percentage" shall mean:

        (a)   with respect to each MH Loan (other than a Delinquent MH Loan),
75%; and

        (b)   with respect to each MH Loan which is a Delinquent MH Loan 60%.

        "Qualified Insurer" shall mean an insurance company duly authorized and
licensed where required by law to transact insurance business.

        "Qualified Originator" shall mean Vanderbilt Mortgage and
Financing, Inc., or another originator of MH Loans approved by Buyer in writing.

        "Rating Agency" shall mean any of S&P, Moody's or Fitch.

        "Records" shall mean all instruments, agreements and other books,
records, and reports and data generated by other media for the storage of
information maintained by Seller or any other person or entity with respect to a
Purchased MH Loan. Records shall include any mortgages, the Loan Files, the
credit files related to the Purchased MH Loan and any other instruments
necessary to document or service an MH Loan.

        "Register" shall have the meaning set forth in Section 21 hereof.

        "Registrar of Titles" shall mean, with respect to any state, the
governmental agency or body responsible for the registration of, and the
issuance of certificates of title relating to, motor vehicles, Manufactured
Homes and liens thereon.

        "REIT" shall mean Affordable Residential Communities Inc.

        "Regulations T, U and X" shall mean Regulations T, U and X of the Board
of Governors of the Federal Reserve System (or any successor), as the same may
be modified and supplemented and in effect from time to time.

        "REIT Distribution Requirement" shall mean distributions reasonably
necessary for the REIT to maintain its REIT Status and not be subject to
corporate level tax based on income or to excise tax under Section 4981 of the
Code.

        "REIT Status" shall mean with respect to any Person, such Person's
status as a real estate investment trust, as defined in Section 856(a) of the
Code, that satisfies the conditions and limitations set forth in Section 856(b)
and 856(c) of the Code.

        "Reportable Event" shall mean any of the events set forth in
Section 4043(b) of ERISA, other than those events as to which the thirty day
notice period is waived under subsections .21, .22, .24, .26, .27 or .28 of PBGC
Reg. § 4043.

        "Repurchase Agreement" shall mean this Master Repurchase Agreement
between Buyer and the Seller, dated as of the date hereof as the same may be
further amended, supplemented or otherwise modified in accordance with the terms
hereof.

11

--------------------------------------------------------------------------------


        "Repurchase Assets" shall have the meaning provided in Section 8 hereof.

        "Repurchase Date" shall mean the date on which the Seller is to
repurchase the Purchased MH Loans subject to a Transaction from Buyer as
specified in the related Confirmation, or if not so specified on a date
requested pursuant to Section 3(d) or on the Termination Date, including any
date determined by application of the provisions of Sections 3 or 14.

        "Repurchase Documents" shall mean this Repurchase Agreement, the
Custodial Agreement, a Servicer Notice, if any, the Account Agreement, the
Parent Guaranty and the Affiliate Guaranty.

        "Repurchase Price" shall mean the price at which Purchased MH Loans are
to be transferred from Buyer or its designee to the Seller upon termination of a
Transaction, which will be determined in each case (including Transactions
terminable upon demand) as the sum of the Purchase Price and the Price
Differential as of the date of such determination reduced as set forth in
Section 5(d).

        "Repurchased MH Loan" shall have the meaning provided in Section 3(e)
hereof.

        "Requirement of Law" shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its Property is subject.

        "Responsible Officer" shall mean an officer of the Seller listed on
Exhibit X hereto, as such Exhibit X may be amended from time to time.

        "Reset Date" shall mean the last day of the related LIBOR Period.

        "Revolving Credit Facility Obligations" shall mean the obligations
incurred under the Credit Agreement, as amended from time to time.

        "S&P" shall mean Standard & Poor's Ratings Services, or any successor
thereto.

        "SEC" shall mean the Securities and Exchange Commission.

        "Section 4402" shall mean Section 4402 of Title 12 of the United States
Code.

        "Section 7 Certificate" shall mean a certificate substantially in the
form of Exhibit XI hereto.

        "Seller" shall mean Enspire Finance, LLC, or any successor in interest
thereto.

        "Servicer" shall mean Vanderbilt Mortgage and Finance, Inc. or any
successor or permitted assigns.

        "Servicer Notice" shall mean the notice acknowledged by the Servicer
substantially in the form of Exhibit IX hereto.

        "Servicing Agreement" shall mean a servicing agreement entered into
between the Seller and the Servicer, as the same may be amended from time to
time.

        "Significant Deficit" shall have the meaning specified in Section 4.

        "Single-Employer Plan" shall mean a single-employer plan as defined in
Section 4001(a)(15) of ERISA which is subject to the provisions of Title IV of
ERISA.

        "SIPA" shall mean the Securities Investor Protection Act of 1970.

        "Structured Securities Debt" shall mean any Indebtedness incurred by an
Acceptable SPV, provided that (i) such Indebtedness is non-recourse to any
shareholder or equity owner of such Acceptable SPV, (ii) such Indebtedness is
publicly issued Indebtedness of the Acceptable SPV and (iii) such Indebtedness
is rated by at least one of the Rating Agencies.

        "Subsidiary" shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time

12

--------------------------------------------------------------------------------


securities or other ownership interests of any other class or classes of such
corporation, partnership or other entity shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

        "Takeout Commitment" shall mean a commitment of Seller to sell one or
more MH Loans to a Takeout Investor, and the corresponding Takeout Investor's
commitment back to Seller to effectuate the foregoing.

        "Takeout Investor" shall mean any institution which has made a Takeout
Commitment and has been approved by Buyer.

        "Tangible Net Worth" shall mean, for any Person as of a particular date,

        (a)   all amounts which would be included under capital on a balance
sheet of such Person at such date, determined in accordance with GAAP, less

        (b)   (i) amounts owing to such Person from Affiliates, or from
officers, employees, shareholders or other Persons similarly affiliated with
such Person, (ii) intangible assets and (iii) deferred tax charge.

        "Taxes" shall have the meaning set forth in Section 7(a) hereof.

        "Termination Date" shall mean February 18, 2008.

        "Termination Event" shall have the meaning set forth in Section 13.02
hereof.

        "Test Period" shall mean any period of three (3) consecutive months.

        "Transaction" shall have the meaning specified in Section 1.

        "Transaction Request" shall mean a request from the Seller to Buyer to
enter into a Transaction.

        "Transferee" shall have the meaning set forth in Section 7(h) hereof.

        "Trust Receipt" shall have the meaning set forth in the Custodial
Agreement.

        "Underlying Asset" shall mean a Manufactured Home with respect to an MH
Contract.

        "Underwriting Analysis" shall mean the demographic and financial
analysis and assessment of prospects or other comparable analysis prepared by
the Seller or Parent Guarantor pertaining to those communities in which
Manufactured Homes are located, the MH Paper with respect to which is subject to
this Repurchase Agreement and such other information requested by Buyer, all in
a form and substance acceptable to Buyer.

        "Underwriting Guidelines" shall mean the underwriting guidelines of the
Parent Guarantor, attached hereto as Exhibit VII.

        "Uniform Commercial Code" shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

SECTION 3. INITIATION; TERMINATION

        (a)    Conditions Precedent to Initial Transaction.    Buyer's
obligation to enter into the initial Transaction hereunder is subject to the
satisfaction, prior to or concurrently with the making of such Transaction, of
the condition precedent that Buyer shall have received from the Seller any fees
and expenses payable hereunder, and all of the following documents, each of
which shall be satisfactory to Buyer and its counsel in form and substance:

          (i)  The following Repurchase Documents delivered to the Buyer:

        (A)    Repurchase Agreement.    This Repurchase Agreement, duly executed
by the parties thereto;

        (B)    Custodial Agreement.    The Custodial Agreement, duly executed by
the parties thereto;

13

--------------------------------------------------------------------------------




        (C)    Disbursement Agreement.    The Disbursement Agreement, duly
executed by the parties thereto;

        (D)    Collection Account Control Agreement.    An Account Agreement,
duly executed by the parties thereto in form and substance acceptable to the
Buyer;

        (E)    Parent Guaranty.    The Parent Guaranty, duly executed by the
parties thereto;

        (F)    Affiliate Guaranty.    The Affiliate Guaranty, duly executed by
the parties thereto; and

        (G)    Servicing Agreement.    A Servicing Agreement, duly executed by
the parties thereto.

        (ii)    Opinions of Counsel.    

        (A)  An opinion or opinions of outside counsel to the Seller and the
Guarantors, substantially in the form of Exhibit II, provided, that paragraph 5
thereof may be given by in-house counsel to the Seller and the Guarantors; and

        (B)  An opinion of Delaware counsel opining as to matters of the Seller
with respect to Delaware law.

        (iii)    Seller Organizational Documents.    A certificate of corporate
existence of the Seller delivered to Buyer prior to the Effective Date (or if
unavailable, as soon as available thereafter) and certified copies of the
charter and by-laws (or equivalent documents) of the Seller and of all corporate
or other authority for the Seller with respect to the execution, delivery and
performance of the Repurchase Documents and each other document to be delivered
by the Seller from time to time in connection herewith.

        (iv)    Guarantors' Organizational Documents.    A certificate of
corporate existence of each Guarantor delivered to Buyer prior to the Effective
Date (or if unavailable, as soon as available thereafter) and certified copies
of the charter and by-laws (or equivalent documents) of each Guarantor and of
all corporate or other authority for each Guarantor with respect to the
execution, delivery and performance of the Repurchase Documents and each other
document to be delivered by each Guarantor from time to time in connection
herewith.

        (v)    Security Interest.    Evidence that all other actions reasonably
necessary or, in the opinion of Buyer, reasonably desirable to perfect and
protect Buyer's interest in the Purchased MH Loans and other Repurchase Assets
have been taken, including, without limitation, UCC searches and duly authorized
and filed Uniform Commercial Code financing statements on Form UCC-1.

        (vi)    Underwriting Guidelines.    A true and correct copy of the
Underwriting Guidelines certified by an officer of the Seller.

        (vii)    Insurance.    Evidence that Seller has added Buyer as an
additional insured under the Seller's Fidelity Insurance.

        (viii)    Other Documents.    Such other documents as Buyer may
reasonably request, in form and substance reasonably acceptable to Buyer.

        (b)    Conditions Precedent to all Transactions.    Upon satisfaction of
the conditions set forth in the Section 3(b), the Buyer shall enter into a
Transaction with Seller. Buyer's obligation to enter into each Transaction
(including the initial Transaction) is subject to the satisfaction of the
following further conditions precedent, both immediately prior to entering into
such Transaction and also after giving effect thereto to the intended use
thereof:

          (i)  Buyer shall have executed and delivered a Confirmation in
accordance with the procedures set forth in Section 3(c);

         (ii)  No Termination Event, Default or Event of Default shall have
occurred and be continuing under the Repurchase Documents;

14

--------------------------------------------------------------------------------




        (iii)  Both immediately prior to the Transaction and also after giving
effect thereto and to the intended use thereof, the representations and
warranties made by the Seller in Section 11 hereof, shall be true, correct and
complete on and as of such Purchase Date for such Transaction in all material
respects with the same force and effect as if made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date);

        (iv)  After giving effect to the requested Transaction, the aggregate
outstanding Purchase Price for all Purchased MH Loans subject to then
outstanding Transactions under this Repurchase Agreement shall not exceed the
Maximum Purchase Price;

         (v)  After giving effect to the requested Transaction, the Asset Value
of all Purchased MH Loans exceeds the aggregate Repurchase Price for such
Transactions;

        (vi)  On or prior to 12:00 Noon (New York Time) one (1) day prior to the
related Purchase Date, the Seller shall have delivered to the Buyer (a) a
Transaction Request, and (b) a Purchased MH Loan Report, which report shall be
posted on Intralinks or a substantially similar electronic transmission system
protected by a password;

       (vii)  The Seller shall have delivered to the Custodian the Loan File
with respect to each Purchased MH Loan and the Custodian shall have issued a
Trust Receipt with respect to each such Purchased MH Loan to the Buyer;

      (viii)  The Buyer shall have received all fees and expenses of counsel to
the Buyer as contemplated by Sections 15(b) and 27 which amounts, at the Buyer's
option, may be withheld from the proceeds remitted by Buyer to the Seller
pursuant to any Transaction hereunder;

        (ix)  None of the following shall have occurred and/or be continuing:

        (A)  an event or events shall have occurred in the good faith
determination of the Buyer resulting in the effective absence of a "repo market"
or comparable "lending market" for financing debt obligations secured by
securities or mortgage loans; or

        (B)  the senior debt obligations or short-term debt obligations of
Merrill Lynch & Co., Inc. shall be rated below the four highest generic grades
(without regard to any pluses and minuses reflecting gradations within such
generic grades) by any Rating Agency;

         (x)  Either the Underwriting Guidelines delivered pursuant to this
Repurchase Agreement remain in effect unmodified, or any amendment or
modification of such Underwriting Guidelines has been provided to, and approved
by, Buyer; or

        (xi)  Each Transaction Request delivered by the Seller hereunder shall
constitute a certification by the Seller that all the conditions set forth in
this Section 3(b) (other than clause (ix) hereof) have been satisfied (both as
of the date of such notice or request and as of the date of such purchase).

15

--------------------------------------------------------------------------------

        (c)    Initiation; Confirmation.    

          (i)  The Seller shall deliver a Transaction Request to the Buyer on or
prior to 12:00 Noon on the date one (1) Business Day prior to entering into any
Transaction. Such Transaction Request shall include a Loan Schedule with respect
to the MH Loans to be sold in such requested Transaction. Buyer shall confirm
the terms of each Transaction by issuing a written confirmation to the Seller
promptly after the parties enter into such Transaction in the form of Exhibit I
attached hereto (a "Confirmation"). Such Confirmation shall set forth (A) the
Purchase Date, (B) the Purchase Price, (C) the Repurchase Date, (D) the Pricing
Rate applicable to the Transaction, (E) the applicable Purchase Price
Percentages, (F) LIBOR Period and (G) additional terms or conditions not
inconsistent with this Repurchase Agreement.

         (ii)  The LIBOR Period for each Transaction shall be one month, unless
agreed to in writing by the Buyer.

        (iii)  Each Confirmation, together with this Repurchase Agreement, shall
absent manifest error be conclusive evidence of the terms of the Transaction(s)
covered thereby unless objected to in writing by the Seller or unless a
corrected Confirmation is sent by Buyer, in either case no more than three
(3) Business Days after the date the Confirmation was received by the Seller. An
objection sent by Seller must state specifically that writing which is an
objection, must specify the provision(s) being objected to by the Seller, must
set forth such provision(s) in the manner that the Seller believes they should
be stated, and must be received by Buyer no more than three (3) Business Days
after the Confirmation was received by the Seller.

        (iv)  Subject to the terms and conditions of this Repurchase Agreement,
during such period the Seller may sell, repurchase and resell Eligible MH Loans
hereunder.

         (v)  In no event shall a Transaction be entered into when the
Repurchase Date for such Transaction would be later than the Termination Date.

        (vi)  No later than 2:00 p.m., New York City time, three (3) Business
Days prior to the requested Purchase Date, the Seller shall deliver to the
Custodian the Loan File pertaining to each Eligible MH Loan to be purchased by
the Buyer.

       (vii)  Subject to the provisions of this Section 3, the Purchase Price
will then be made available to the Seller by the Buyer transferring, via wire
transfer, in the aggregate amount of such Purchase Price in funds immediately
available.

        (d)    Repurchase.    

          (i)  The Seller may repurchase Purchased MH Loans without penalty or
premium, subject to the last sentence of this Section 3(d)(i) and subject
further to Section 3(e) below, on any date. The Repurchase Price payable for the
repurchase of any such Purchased MH Loan shall be reduced as provided in
Section 5(d). If the Seller intends to make such a repurchase, the Seller shall
give one (1) Business Day's prior written notice thereof to the Buyer,
designating the Purchased MH Loans to be repurchased. If such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, and, on receipt, such amount shall be applied to the
Repurchase Price for the designated Purchased MH Loans. If any Purchased MH Loan
is repurchased on any date other than the Reset Date for such Transaction, the
Seller shall pay to the Buyer any amount required to compensate such Buyer for
any additional losses, costs or expenses which it may reasonably incur as a
result of such repurchase, including, without limitation, any loss, cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Buyer to fund or maintain such Transaction.

         (ii)  On the Repurchase Date, termination of the Transaction will be
effected by reassignment to the Seller or its designee of the Purchased MH Loans
(and any Income in respect thereof

16

--------------------------------------------------------------------------------




received by Buyer not previously credited or transferred to, or applied to the
obligations of, the Seller pursuant to Section 5) against the simultaneous
transfer of the Repurchase Price to an account of Buyer. Upon receipt of the
Repurchase Price, Buyer shall execute all documents and take all actions
reasonably necessary to transfer title to the Purchased MH Loans in Seller's
name and assign all of Buyer's rights thereunder to Seller. The Seller is
obligated to obtain the Loan Files from Buyer or its designee at the Seller's
expense on the Repurchase Date.

        (e)    Exit Fee.    

        The Seller agrees to pay to the Buyer an exit fee equal to 0.100% (the
"Exit Fee") of the Purchase Price of each MH Loan purchased by the Buyer
hereunder as of the date on which such MH Loan is repurchased by the Seller
(each such MH Loan, a "Repurchased MH Loan"), each such payment to be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Buyer at the account set forth in Section 9(a) hereof if
the related Repurchased MH Loan (i) is placed in a transaction resulting in the
issuance of securities backed in whole or in part by such Repurchased MH Loan
and the Buyer or its Affiliate does not act as the lead underwriter or placement
agent with respect to such transaction; or (ii) is sold in a whole loan
transaction and the Buyer or its Affiliate is not the purchaser with respect to
such transaction.

SECTION 4. MARGIN AMOUNT MAINTENANCE

        (a)   The Buyer shall determine the Market Value of the Purchased MH
Loans on a weekly basis, or at such intervals as determined by the Buyer in its
sole discretion.

        (b)   If at any time the aggregate Asset Value of all related Purchased
MH Loans subject to all Transactions is less than the aggregate Repurchase Price
for all such Transactions (a "Margin Deficit"), then Buyer may by notice to
Seller (as such notice is more particularly set forth below, a "Margin Call"),
require Seller to transfer to Buyer or its designee cash or Eligible MH Loans
approved by the Buyer in its sole discretion ("Additional Purchased MH Loans")
so that the aggregate Asset Value of the Purchased MH Loans, including any such
cash or Additional Purchased MH Loans, will thereupon equal or exceed the
aggregate Repurchase Price for all Transactions. If Buyer delivers a Margin Call
to the Seller on or prior to 5:00 p.m. (New York City time) on any Business Day,
then the Seller shall transfer cash or Additional Purchased MH Loans to Buyer no
later than 5 p.m. (New York City time) on the next Business Day. In the event
the Buyer delivers a Margin Call to Seller after 5:00 p.m. (New York City time)
on any Business Day, the Seller shall be required to transfer cash or Additional
Purchased MH Loans no later than 5:00 p.m. (New York City time) on the second
succeeding Business Day (the foregoing time requirements for satisfaction of a
Margin Call are referred to as the "Margin Deadlines"). Notwithstanding the
foregoing, in the event that the applicable Margin Deficit is greater than Five
Million Dollars ($5,000,000) (such Margin Deficit, a "Significant Deficit"), the
Margin Deadline set forth above shall apply with respect to Five Million Dollars
($5,000,000) and the balance of the Margin Deficit (i.e., the amount thereof in
excess of Five Million Dollars ($5,000,000)) shall be satisfied by no later than
5:00 pm (New York City time) on the third Business Day following the date of the
Margin Call; provided that no Event of Default has occurred and is continuing
and provided further that the Seller shall demonstrate to Buyer's satisfaction
that Seller has (A) an unsecured line of credit of at least $100,000,000 and
(B) no event or circumstance has occurred thereunder which would, by the terms
of the applicable agreement, prohibit Seller from borrowing or drawing money
thereunder. The Seller agrees that should Seller incur secured Indebtedness
pursuant to an agreement which by its terms provides for a margin deficit or
other borrowing or collateral deficiency in excess of Five Million Dollars
($5,000,0000) to be satisfied within a shorter time period than set forth in the
preceding sentence (such period, a "More Favorable Period"), the terms of this
Repurchase Agreement shall be deemed automatically amended to provide that any
Significant Deficit must be satisfied within the More Favorable Period contained
in such agreement. The Seller further agrees to execute and deliver an amendment
to this Repurchase Agreement evidencing such provisions, provided that the
execution

17

--------------------------------------------------------------------------------


of such amendment shall not be a precondition to the effectiveness of such
amendment, but shall merely be for the convenience of the parties hereto.

        (c)   Buyer's election, in its sole and absolute discretion, not to make
a Margin Call at any time there is a Margin Deficit shall not in any way limit
or impair its right to make a Margin Call at any time a Margin Deficit exists.

        (d)   Any cash transferred to the Buyer pursuant to Section 4(b) above
shall be credited to the Repurchase Price of the related Transactions.

SECTION 5. INCOME PAYMENTS

        (a)   Notwithstanding that Buyer and the Seller intend that the
Transactions hereunder be sales to Buyer of the Purchased MH Loans, Seller shall
pay to Buyer the accreted value of the Price Differential (less any amount of
such Price Differential previously paid by the Seller to Buyer) plus the amount
of any unpaid Margin Deficit (each such payment, a "Periodic Advance Repurchase
Payment") on each Payment Date. No later than 5:00 p.m. (New York City time) one
(1) Business Day prior to each Payment Date, the Buyer shall give Seller written
or electronic notice of the amount of the Periodic Advance Repurchase Payment
allocated to the Price Differential due on such Payment Date, provided, however,
failure of the Buyer to give such notice shall not relieve the Seller of its
obligation to pay the Periodic Advance Repurchase Payment. Notwithstanding the
preceding sentence, if Seller fails to make all or part of the Periodic Advance
Repurchase Payment by 5:00 p.m. (New York time) on any Payment Date, the Pricing
Rate shall be equal to the Post-Default Rate until the Periodic Advance
Repurchase Payment is received in full by Buyer.

        (b)   The Seller shall hold for the benefit of, and in trust for, Buyer
all Income, including without limitation all Income received by or on behalf of
the Seller with respect to such Purchased MH Loans. All Income shall be held in
trust for Buyer, shall constitute the property of Buyer and shall not be
commingled with other property of the Seller, any Affiliate of the Seller except
as expressly permitted above. On each Payment Date, the Seller shall remit to
the Buyer such portion of the Income as is necessary to satisfy the following
obligations in the following order of priority:

          (i)  first, to the payment of all costs and fees payable by the Seller
pursuant to this Repurchase Agreement;

         (ii)  second, any accrued and unpaid Price Differential; and

        (iii)  third, without limiting the rights of Buyer under Section 4 of
this Repurchase Agreement, in the amount of any unpaid Margin Deficit.

        (iv)  After the occurrence of a Default or an Event of Default, the
Seller shall deposit such Income in a deposit account (the title of which shall
indicate that the funds therein are being held in trust for Buyer) (the
"Collection Account") with a financial institution acceptable to Buyer and
subject to the Account Agreement. All such Income shall be held in trust for
Buyer, shall constitute the property of Buyer and shall not be commingled with
other property of the Seller or any Affiliate of the Seller except as expressly
permitted above. Funds deposited in the Collection Account during any month
shall be held therein, in trust for the Buyer, until the next Payment Date.

        (c)   Notwithstanding the preceding provisions, if an Event of Default
has occurred and is continuing, all funds in the Collection Account shall be
withdrawn and applied as determined by the Buyer to satisfy the outstanding
Obligations owed by the Seller to the Buyer.

        (d)   Buyer shall offset against the Repurchase Price of each such
Transaction all Income and Periodic Advance Repurchase Payments actually
received by Buyer pursuant to Section 5(a), excluding

18

--------------------------------------------------------------------------------


any Late Payment Fees paid pursuant to any Periodic Advance Repurchase Payments
made at the Post-Default Rate pursuant to Section 5(a).

SECTION 6. REQUIREMENTS OF LAW

        (a)   If any Requirement of Law (other than with respect to any
amendment made to the Buyer's certificate of incorporation and by-laws or other
organizational or governing documents) or any change in the interpretation or
application thereof or compliance by the Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

          (i)  shall subject the Buyer to any tax of any kind whatsoever with
respect to this Repurchase Agreement or any Transaction (excluding net income
taxes branch profits taxes, franchise taxes or similar taxes imposed on the
Buyer by the Governmental Authority under the laws of which the Buyer is
organized or maintains a lending office, unless such Taxes are imposed as a
result of such Buyer having executed, delivered or performed its obligations or
received a payment under, or enforced, this Repurchase Agreement) or change the
basis of taxation of payments to the Buyer in respect thereof;

         (ii)  shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, or other extensions of
credit by, or any other acquisition of funds by, any office of the Buyer which
is not otherwise included in the determination of the LIBOR Rate hereunder;

        (iii)  shall impose on the Buyer any other condition;

and the result of any of the foregoing is to increase the cost to the Buyer, by
an amount which the Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then, in any such case, the Seller shall promptly pay the Buyer
such additional amount or amounts as calculated by the Buyer in good faith as
will compensate the Buyer for such increased cost or reduced amount receivable.

        (b)   If the Buyer shall have determined that the adoption of or any
change in any Requirement of Law (other than with respect to any amendment made
to the Buyer's certificate of incorporation and by-laws or other organizational
or governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by the Buyer or any corporation controlling
the Buyer with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on the
Buyer's or such corporation's capital as a consequence of its obligations
hereunder to a level below that which the Buyer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
the Buyer's or such corporation's policies with respect to capital adequacy) by
an amount deemed by the Buyer to be material, then from time to time, the Seller
shall promptly pay to the Buyer such additional amount or amounts as will
compensate the Buyer for such reduction.

        (c)   If the Buyer becomes entitled to claim any additional amounts
pursuant to this Section, it shall promptly notify the Seller of the event by
reason of which it has become so entitled. A certificate as to any additional
amounts payable pursuant to this Section submitted by the Buyer to the Seller
shall be conclusive in the absence of manifest error.

SECTION 7. TAXES.

        (a)   Any and all payments by the Seller under or in respect of this
Repurchase Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities (including

19

--------------------------------------------------------------------------------

penalties, interest and additions to tax) with respect thereto, whether now or
hereafter imposed, levied, collected, withheld or assessed by any taxation
authority or other Governmental Authority (collectively, "Taxes"), unless
required by law. If the Seller shall be required under any applicable
Requirement of Law to deduct or withhold any Taxes from or in respect of any sum
payable under or in respect of this Repurchase Agreement to the Buyer, (i) the
Seller shall make all such deductions and withholdings in respect of Taxes,
(ii) the Seller shall pay the full amount deducted or withheld in respect of
Taxes to the relevant taxation authority or other Governmental Authority in
accordance with the applicable Requirement of Law, and (iii) the sum payable by
the Seller shall be increased as may be necessary so that after the Seller has
made all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section 7) such
Buyer receives an amount equal to the sum it would have received had no such
deductions or withholdings been made in respect of Non-Excluded Taxes. For
purposes of this Repurchase Agreement, the term "Non-Excluded Taxes" are Taxes
other than, in the case of the Buyer, Taxes that are imposed as a result of any
present or former connection between the Buyer and the relevant taxing
jurisdiction, unless such Taxes are imposed solely as a result of such Buyer
having executed, delivered or performed its obligations or received payments
under, or enforced, this Repurchase Agreement (in which case such Taxes will be
treated as Non-Excluded Taxes).

        (b)   If on the date of the assignment pursuant to which a Buyer
assignee becomes a party to this Repurchase Agreement, the Buyer assignor was
entitled to payments under this Section 7, then, to such extent (and only to
such extent), the term "Non-Excluded Taxes" shall include (in addition to Taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) such Taxes, if any, applicable with respect to such Buyer assignee on
such date. Any additional Taxes in respect of a Buyer that result solely and
directly from a change in the principal office of such Buyer shall be treated as
any Taxes other than Non-Excluded Taxes ("Excluded Taxes") unless (A) any such
additional Taxes are imposed as a result of a change in the applicable
Requirement of Law, or in the interpretation or application thereof, occurring
after the date of such change or (B) such change is made pursuant to the terms
of Section 7(j) or otherwise as a result of a request therefor by the Seller.

        (c)   In addition, the Seller hereby agrees to pay any present or future
stamp, recording, documentary, excise, property or similar taxes, charges or
levies that arise from any payment made under or in respect of this Repurchase
Agreement or from the execution, delivery or registration of, any performance
under, or otherwise with respect to, this Repurchase Agreement (collectively,
"Other Taxes").

        (d)   The Seller hereby agrees to indemnify the Buyer, and to hold it
harmless against, the full amount of Non-Excluded Taxes and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
to Buyer under this Section 7, imposed on or paid by the Buyer, and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto. The indemnity by the Seller provided for in
this Section 7(d) shall apply and be made whether or not the Non-Excluded Taxes
or Other Taxes for which indemnification hereunder is sought have been correctly
or legally asserted. Amounts payable by the Seller under the indemnity set forth
in this Section 7(d) shall be paid within 30 days from the date on which the
Buyer makes written demand therefor.

        (e)   As soon as practicable after the date of any payment of Taxes or
Other Taxes by the Seller to the relevant Governmental Authority, the Seller
will deliver to the Buyer the original or a certified copy of the receipt issued
by such Governmental Authority evidencing payment thereof.

        (f)    Without prejudice to the survival of any other agreement of the
Seller hereunder, the agreements and obligations of the Seller contained in this
Section 7 shall survive the termination of this Repurchase Agreement. Nothing
contained in this Section 7 shall require the Buyer to make available any of its
tax returns or any other information that it deems to be confidential or
proprietary.

20

--------------------------------------------------------------------------------


        (g)   Each party to this Repurchase Agreement acknowledges that it is
its intent for purposes of U.S. federal, state and local income and franchise
taxes, to treat the Transaction as indebtedness of the Seller that is secured by
the Purchased MH Loans and the Purchased MH Loans as owned by the Seller for
federal income tax purposes in the absence of a Default by the Seller. All
parties to this Repurchase Agreement agree to such treatment and agree to take
no action inconsistent with this treatment, unless required by law.

        (h)   Any Buyer, including any participant, assignee, or successor (each
such participant, assignee, or successor, a "Transferee"), that either (i) is
not incorporated under the laws of the United States, any State thereof, or the
District of Columbia or (ii) whose name does not include Incorporated," "Inc.,"
"Corporation," "Corp.," "P.C.," "insurance company," or "assurance company" (a
"Non-Exempt Buyer") shall deliver or cause to be delivered to the Seller the
following properly completed and duly executed documents:

        (1)   a complete and executed (x) U.S. Internal Revenue Form W-8BEN with
Part II completed in which the Buyer claims the benefits of a tax treaty with
the United States providing for a reduced or zero rate of withholding (or any
successor forms thereto), including all appropriate attachments or (y) a U.S.
Internal Revenue Service Form W-8ECI (or any successor form thereto); or

        (2)   in the case of an individual, (x) a complete and executed U.S.
Internal Revenue Service Form W-8BEN (or any successor forms thereto) and a
certificate substantially in the form of Exhibit XI (a "Section 7 Certificate")
or (y) a complete and executed Internal Revenue Service Form W-9 (or any
successor forms thereto); or

        (3)   in the case of a Non-Exempt Buyer that is organized under the laws
of the United States, any State thereof, or the District of Columbia, (x) a
complete and executed Internal Revenue Service Form W-9 (or any successor forms
thereto), including all appropriate attachments or (y) if such Non-Exempt Buyer
is disregarded for federal income tax purposes, the documents that would be
required by clause (1), (2), (3), (4) or (5) with respect to its beneficial
owner if such beneficial owner were the Buyer; or

        (4)   in the case of a Non-Exempt Buyer that (i) is not organized under
the laws of the United States, any State thereof, or the District of Columbia
and (ii) is treated as a corporation for U.S. federal income tax purposes, a
complete and executed U.S. Internal Revenue Service Form W-8BEN claiming a zero
rate of withholding (or any successor forms thereto) and a Section 7
Certificate; or

        (5)   in the case of a Non-Exempt Buyer that (A) is treated as a
partnership or other non-corporate entity, or is disregarded for U.S. federal
income tax purposes and (B) is not organized under the laws of the United
States, any State thereof, or the District of Columbia, (x)(i) a complete and
executed Internal Revenue Service Form W-8IMY (including all required documents
and attachments) and (ii) a Section 7 Certificate, and (y) without duplication,
with respect to each of its beneficial owners and the beneficial owners of such
beneficial owners looking through chains of owners to individuals or entities
that are treated as corporations for U.S. federal income tax purposes (all such
owners, "beneficial owners"), the documents that would be required by
clause (1), (2), (3), (4) or this clause (5) with respect to each such
beneficial owner if such beneficial owner were the Buyer, provided, however,
that no such documents will be required with respect to a beneficial owner to
the extent the actual Buyer is determined to be in compliance with the
requirements for certification on behalf of its beneficial owner as may be
provided in applicable U.S. Treasury regulations, or the requirements of this
clause (5) are otherwise determined to be unnecessary, all such determinations
under this clause (5) to be made in the sole discretion of the Seller.

21

--------------------------------------------------------------------------------




        If the forms referred to above in this Section 7(h) that are provided by
a Buyer at the time such Buyer first becomes a party to this Repurchase
Agreement indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be treated as Taxes other than Excluded
Taxes and shall not qualify as Non-Excluded Taxes unless and until such Buyer
provides the appropriate form certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate shall be considered Excluded Taxes solely
for the periods governed by such form.

        (i)    For any period with respect to which any Buyer has failed to
provide Seller with the appropriate form, certificate or other document
described in subsection (h) of this Section 7 (other than (i) if such failure is
due to a change in any law, or in the interpretation or application thereof,
occurring after the date on which a form, certificate or other document
originally was required to be provided, (ii) if such form, certificate or other
document otherwise is not required under subsection (h) of this Section 7 or
(iii) if it is legally inadvisable or otherwise commercially disadvantageous for
such Buyer to deliver such form, certificate or other document), such Buyer
shall not be entitled to payment or indemnification under subsection (a) or
(c) of this Section 7 with respect to Non-Excluded Taxes by reason of such
failure; provided, however, that should a Buyer become subject to Non-Excluded
Taxes because of its failure to deliver a form, certificate or other document
required hereunder, Seller shall take such steps, at the sole expense of the
Buyer, as such Buyer shall reasonably request to assist such Buyer in recovering
such Non-Excluded Taxes.

        (j)    Each Buyer hereby agrees that, upon the occurrence of any
circumstances entitling such Buyer to additional amounts pursuant to this
Section 7, such Buyer shall use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions), at the sole expense of the
Seller, to designate a different applicable lending office if the making of such
a change would avoid the need for, or materially reduce the amount of, any such
additional amounts that may thereafter accrue and would not be, in the sole
judgment of such Buyer, legally inadvisable or commercially or otherwise
disadvantageous to such Buyer in any respect.

SECTION 8. SECURITY INTEREST

        Although the parties intend that all Transactions hereunder be sales and
purchases (other than for accounting and tax purposes) and not loans, in the
event any such Transactions are deemed to be loans, the Seller hereby pledges to
Buyer as security for the performance by the Seller of its Obligations and
hereby grants, assigns and pledges to Buyer a fully perfected first priority
security interest in the Purchased MH Loans, the Records, and all Seller's
rights under the Servicing Agreement related to the Purchased MH Loans, (which,
without limitation, includes the loans listed on the Loan Schedule and
Appendix I to the Confirmation and that is delivered to the Buyer as of each
Purchase Date and all promissory notes or chattel paper evidencing such loans)
any Property relating to any Purchased MH Loan, any Takeout Commitments relating
to any Purchased MH Loan, Seller's rights under all insurance policies and
insurance proceeds relating to any Purchased MH Loan, including but not limited
to any payments or proceeds under any related primary insurance or hazard
insurance, any Income relating to any Purchased MH Loan, the Collection Account,
Seller's rights under any Interest Rate Protection Agreement relating to any
Purchased MH Loan, Seller's rights under any MH Loan Transfer Agreement relating
to any Purchased MH Loan and any other contract rights, accounts (including any
interest of the Seller in escrow accounts) payments, rights to payment
(including payments of interest or finance charges) and general intangibles to
the extent that the forgoing relates to any Purchased MH Loan and any other
assets relating to the Purchased MH Loans or any interest in the Purchased MH
Loans, any chattel paper owned by Seller arising now or in the future with
respect to a sale of a Manufactured Home by the Affiliate Guarantor (excluding
any chattel paper arising from the sale of a Manufactured Home in respect of
which (i) the related Loan has been repaid, (ii) the Buyer has released its Lien
under the Loan and Security Agreement or (iii) the Buyer did not advance a Loan
against the Manufactured Home under the related Loan and Security

22

--------------------------------------------------------------------------------


Agreement), all collateral of the Seller under any other secured debt facility
between Seller or Seller's Affiliates on the one hand and the Buyer or the
Buyer's Affiliates on the other (excluding any credit facility in which a
non-Affiliate of Buyer is also a creditor) and any proceeds (including the
related securitization proceeds) and distributions and any other property,
rights, title or interests as are specified on a Trust Receipt and Loan Schedule
and Exception Report with respect to any of the foregoing, in all instances,
whether now owned or hereafter acquired, now existing or hereafter created, and
wherever located (collectively, the "Repurchase Assets"). Notwithstanding the
foregoing, the Buyer shall be solely responsible for obtaining any agreements or
consents from any of Buyer's Affiliates in connection with the grant of security
interest set forth herein.

        The Seller hereby authorizes the Buyer to file such financing statement
or statements relating to the Repurchase Assets as the Buyer in any filing
jurisdiction and filing office which, at its option, it may deem appropriate.
Such financing statement may describe the collateral in the same manner
indicated in this Section 8 or in any other manner as Buyer may deem advisable,
including using overbroad collateral descriptions or Uniform Commercial Code
categories. The Seller shall pay the filing costs for any financing statement or
statements prepared pursuant to this Section 8. Upon termination of this
Repurchase Agreement and payment by the Seller of the Repurchase Price and all
other amounts due hereunder to the Buyer of all Obligations and the performance
of all obligations under the Repurchase Documents the Buyer shall release its
security interest in any remaining Repurchase Assets.

SECTION 9. PAYMENT, TRANSFER AND CUSTODY

        (a)   Unless otherwise mutually agreed in writing, all transfers of
funds to be made by the Seller hereunder shall be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim, to the
Buyer at the following account maintained by the Buyer: MLMCI, Account
No. 00812914, for the account of MLMCI Matchbook, Bankers Trust, N.Y., ABA# 021
001 033, not later than 5:00 p.m. New York City time, on the date on which such
payment shall become due (and each such payment made after such time shall be
deemed to have been made on the next succeeding Business Day). The Seller
acknowledges that it has no rights of withdrawal from the foregoing account.

        (b)   On the Purchase Date for each Transaction, ownership of the
Purchased MH Loans shall be transferred to the Buyer or its designee against the
simultaneous transfer of the Purchase Price pursuant to the Disbursement
Agreement or to the following account of the Seller (or as otherwise directed by
the Seller): Account No. 193343777, for the account of Bank One, NA, ABA
No. 102001017, Attn: Darren Parmenter. With respect to the Purchased MH Loans
being sold by a Seller on a Purchase Date, the Seller hereby sells, transfers,
conveys and assigns to Buyer or its designee without recourse, but subject to
the terms of this Repurchase Agreement, all the right, title and interest of the
Seller in and to the Purchased MH Loans together with all right, title and
interest in and to the proceeds of any related Repurchase Assets.

        (c)   In connection with such sale, transfer, conveyance and assignment,
on or prior to each Purchase Date, the Seller shall deliver or cause to be
delivered and released to Buyer or its designee the Loan File for the related
Purchased MH Loans.

SECTION 10. HYPOTHECATION OR PLEDGE OF PURCHASED MH LOAN

        Title to all Purchased MH Loans and Repurchase Assets shall pass to
Buyer and Buyer shall have free and unrestricted use of all Purchased MH Loans.
Nothing in this Repurchase Agreement shall preclude the Buyer from engaging in
repurchase transactions with the Purchased MH Loans or otherwise pledging,
repledging, transferring, hypothecating, or rehypothecating the Purchased MH
Loans; provided, that no such transaction shall relieve Buyer of its obligations
to transfer Purchased MH Loans to the Seller pursuant to Section 3(d) hereof.
Nothing contained in this Repurchase

23

--------------------------------------------------------------------------------


Agreement shall obligate the Buyer to segregate any Purchased MH Loans delivered
to the Buyer by the Seller.

SECTION 11. REPRESENTATIONS

        (1)   The Seller represents and warrants to the Buyer that as of the
Purchase Date for any Purchased MH Loans by the Buyer from the Seller and as of
the date of this Repurchase Agreement and any Transaction hereunder:

        (a)    Acting as Principal.    The Seller will engage in such
Transactions as principal (or, if agreed in writing in advance of any
Transaction by the other party hereto, as agent for a disclosed principal).

        (b)    No Broker.    The Seller has not dealt with any broker,
investment banker, agent, or other person, except for the Buyer, who may be
entitled to any commission or compensation in connection with the sale of
Purchased MH Loans pursuant to this Repurchase Agreement, other than the brokers
engaged in the sale of Manufactured Homes, payment of which fees is the sole
responsibility of the Seller.

        (c)    Financial Statements.    The Seller has heretofore furnished to
the Buyer a copy of the Parent Guarantor's (a) consolidated balance sheet and
the consolidated balance sheets of Parent Guarantor's consolidated Subsidiaries
for the fiscal year ended December 31, 2002 and the related consolidated
statements of income and retained earnings and of cash flows for the Parent
Guarantor and its consolidated Subsidiaries for such fiscal year, setting forth
in each case in comparative form the figures for the previous year, with the
opinion thereon of Pricewaterhousecoopers, LLC and (b) consolidated balance
sheet and the consolidated balance sheets of Parent Guarantor's consolidated
Subsidiaries for the quarterly fiscal period(s) of the Parent Guarantor ended
March 31, 2003, June 30, 2003 and September 30, 2003 and the related
consolidated statements of income and retained earnings and of cash flows for
the Parent Guarantor and its consolidated Subsidiaries for such quarterly fiscal
period(s), setting forth in each case in comparative form the figures for the
previous year. All such financial statements are complete and correct and fairly
present, in all material respects, the consolidated financial condition of the
Parent Guarantor and its Subsidiaries and the consolidated results of their
operations as at such dates and for such fiscal periods, all in accordance with
GAAP applied on a consistent basis. Since December 31, 2002, there has been no
material adverse change in the consolidated business, operations or financial
condition of the Parent Guarantor and its consolidated Subsidiaries taken as a
whole from that set forth in said financial statements nor is the Parent
Guarantor aware of any state of facts which (without notice or the lapse of
time) would or could result in any such material adverse change. The Parent
Guarantor does not have, on the date of the statements delivered pursuant to
this section (the "Statement Date"), any liabilities, direct or indirect, fixed
or contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of the Parent Guarantor except as
heretofore disclosed to the Buyer in writing.

        (d)    Organization, Etc.    

          (i)  The Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Seller (a) has all requisite corporate or other power, and has all governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted, except where
the lack of such licenses, authorizations, consents and approvals would not be
reasonably likely to have a Material Adverse Effect; (b) is qualified to do
business and is in good standing in all other jurisdictions in which the nature
of the business conducted by it makes such qualification necessary, except where
failure so to qualify would not be reasonably likely (either individually or

24

--------------------------------------------------------------------------------

in the aggregate) to have a Material Adverse Effect; and (c) has full power and
authority to execute, deliver and perform its obligations under the Repurchase
Documents.

         (ii)  The Parent Guarantor is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware
and the Affiliate Guarantor is a corporation duly organized, validly existing
and in good standing under the laws of the State of Colorado. Each Guarantor
(a) has all requisite corporate or other power, and has all governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted, except where
the lack of such licenses, authorizations, consents and approvals would not be
reasonably likely to have a Material Adverse Effect; (b) is qualified to do
business and is in good standing in all other jurisdictions in which the nature
of the business conducted by it makes such qualification necessary, except where
failure so to qualify would not be reasonably likely (either individually or in
the aggregate) to have a Material Adverse Effect; and (c) has full power and
authority to execute, deliver and perform its obligations under the Repurchase
Documents.

        (e)    Authorization, Compliance, Etc.    The execution and delivery of,
and the performance by the Seller and each Guarantor of their respective
obligations under, the Repurchase Documents to which they are a party (a) are
within the Seller's and each Guarantor's powers, (b) have been duly authorized
by all requisite action, (c) do not violate any provision of applicable law,
rule or regulation, or any order, writ, injunction or decree of any court or
other Governmental Authority, or its organizational documents, (d) do not
violate any indenture, agreement, document or instrument to which the Seller,
each Guarantor or any of their respective Subsidiaries is a party, or by which
any of them or any of their properties, any of the Repurchase Assets is bound or
to which any of them is subject and (e) are not in conflict with, do not result
in a breach of, or constitute (with due notice or lapse of time or both) a
default under, or except as may be provided by any Repurchase Document, result
in the creation or imposition of any Lien upon any of the property or assets of
the Seller, any Guarantor or any of their respective Subsidiaries pursuant to,
any such indenture, agreement, document or instrument. The Seller and each
Guarantor are not required to obtain any consent, approval or authorization
from, or to file any declaration or statement with, any Governmental Authority
in connection with or as a condition to the consummation of the Transactions
contemplated herein and the execution, delivery or performance of the Repurchase
Documents to which they are a party.

        (f)    Litigation.    There are no actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
pending or threatened) or other legal or arbitrable proceedings affecting the
Parent Guarantor or any of its Subsidiaries or affecting any of the Repurchase
Assets or any of the other properties of the Parent Guarantor before any
Governmental Authority which (i) questions or challenges the validity or
enforceability of the Repurchase Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim or
claims in an aggregate amount greater than $10,000,000, (iii) individually or in
the aggregate, if adversely determined, would have a Material Adverse Effect, or
(iv) requires filing with the SEC in accordance with its regulations, or if so
required, such filing has been made.

        (g)    Purchased MH Loans.    

          (i)  The Seller has not assigned, pledged, or otherwise conveyed or
encumbered any Purchased MH Loan to any other Person, and immediately prior to
the sale of such MH Loan to the Buyer, the Seller was the sole owner of such
Purchased MH Loan and had good and marketable title thereto, free and clear of
all Liens, in each case except for Liens to be released simultaneously with the
sale to the Buyer hereunder.

         (ii)  The provisions of this Repurchase Agreement are effective to
either constitute a sale of Repurchase Assets to the Buyer or to create in favor
of the Buyer a valid security interest in all right, title and interest of the
Seller in, to and under the Repurchase Assets.

25

--------------------------------------------------------------------------------




        (h)    Chief Executive Office/Jurisdiction of Organization.    On the
Effective Date, the Seller's chief executive office is, and has been, located at
600 Grant Street, Suite 900, Denver, CO 80203. The Seller's jurisdiction of
organization is Delaware.

        (i)    Location of Books and Records.    The location where the Seller
keeps its books and records, including all computer tapes and records related to
the Repurchase Assets is its chief executive office.

        (j)    Filing and Payment of Taxes.    The Seller, each Guarantor and
their respective Subsidiaries have filed on a timely basis all U.S. federal,
state and local income tax returns, franchise tax returns and other material
information returns, reports and any other information statements or schedules
that are required to be filed by or in respect of them and have paid all
material taxes due pursuant to such returns, reports or other information
statements or schedules or pursuant to any assessment received by them, except
for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided. The charges, accruals and reserves on the books of
the Seller, each Guarantor and their respective Subsidiaries in respect of taxes
and other governmental charges are, in the opinion of the Seller and each
Guarantor, adequate.

        (k)    Enforceability.    This Repurchase Agreement and all of the other
Repurchase Documents executed and delivered by the Seller and each Guarantor in
connection herewith are legal, valid and binding obligations of the Seller and
each Guarantor and are enforceable against the Seller and each Guarantor in
accordance with their terms except as such enforceability may be limited by
(i) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors rights generally and (ii) general
principles of equity.

        (l)    Ability to Perform.    The Seller does not believe, nor does it
have any reason or cause to believe, that it cannot perform each and every
covenant contained in the Repurchase Documents to which it is a party on its
part to be performed

        (m)    Material Adverse Effect.    Since December 31, 2002, there has
been no development or event nor, to the Seller's knowledge, any prospective
development or event, which has had or could reasonably be expected to have a
Material Adverse Effect.

        (n)    No Default.    No Default or Event of Default has occurred and is
continuing.

        (o)    Underwriting Guidelines.    The Underwriting Guidelines provided
to Buyer are the true and correct Underwriting Guidelines of the Seller.

        (p)    Adverse Selection.    The Seller has not selected the Purchased
MH Loans with the intent of adversely affecting Buyer's interests.

        (q)    Tangible Net Worth.    The Tangible Net Worth of the Seller is
not less than (i) $1,000,000, on the initial Purchase Date; (ii) $3,000,000, on
August 1, 2004 through September 30, 2004; and (iii) $5,000,000, on and after
October 1, 2004.

        (r)    Indebtedness.    The Seller does not have any Indebtedness as of
the date hereof, except as disclosed on Schedule 2 to this Repurchase Agreement.

        (s)    Accurate and Complete Disclosure.    The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of the Seller and each Guarantor to the Buyer in connection with the
negotiation, preparation or delivery of this Repurchase Agreement and the other
Repurchase Documents or included herein or therein or delivered pursuant hereto
or thereto, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, when taken as a whole, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of the Seller and
each Guarantor to the Buyer in connection with this Repurchase Agreement and the
other Repurchase Documents and the transactions contemplated hereby and thereby
will be true, complete and accurate in every material respect, or (in the case
of projections) based on reasonable estimates, on the date as of which such
information is stated or certified. To the best knowledge of the Seller and each
Guarantor, there is no fact known to the Seller nor any Guarantor that could
reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Repurchase Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished to
the Buyer for use in connection with the transactions contemplated hereby or
thereby.

26

--------------------------------------------------------------------------------

        (t)    Margin Regulations.    The use of all funds acquired by the
Seller under this Repurchase Agreement will not conflict with or contravene any
of Regulations T, U or X promulgated by the Board of Governors of the Federal
Reserve System as the same may from time to time be amended, supplemented or
otherwise modified.

        (u)    Investment Company.    Neither the Seller, any Guarantor nor any
of their respective Subsidiaries are an "investment company" or a company
"controlled" by an "investment company" within the meaning of the Investment
Company Act of 1940, as amended.

        (v)    Solvency.    As of the date hereof and immediately after giving
effect to each Transaction, the fair value of the assets of the Seller is
greater than the fair value of the liabilities (including, without limitation,
contingent liabilities if and to the extent required to be recorded as a
liability on the financial statements of the Seller in accordance with GAAP) of
the Seller and the Seller is solvent and, after giving effect to the
transactions contemplated by this Repurchase Agreement and the other Repurchase
Documents, will not be rendered insolvent or left with an unreasonably small
amount of capital with which to conduct its business and perform its
obligations. The Seller does not intend to incur, nor does it believe that it
has incurred, debts beyond its ability to pay such debts as they mature. The
Seller is not contemplating the commencement of an insolvency, bankruptcy,
liquidation, or consolidation proceeding or the appointment of a receiver,
liquidator, conservator, trustee, or similar official in respect of itself or
any of its property.

        (w)    ERISA.    Neither the Seller, any Guarantor, any Subsidiary nor
any ERISA Affiliate thereof sponsors, maintains, contributes to or is required
to contribute to any Plan or Multiemployer Plan nor has the Seller, any
Guarantor, any Subsidiary nor any ERISA Affiliate thereof sponsored, maintained,
contributed to or been required to contribute to any Plan or Multiemployer Plan
within the past six (6) years.

        (x)    Loan Schedule.    The information set forth in the related Loan
Schedule and all other information or data furnished by, or on behalf of, Seller
to Buyer is complete, true and correct in all material respects, and Seller
acknowledges that Buyer has not verified the accuracy of such information or
data.

        (y)    No Reliance.    The Seller has made its own independent decisions
to enter into the Repurchase Documents and each Transaction and as to whether
such Transaction is appropriate and proper for it based upon its own judgment
and upon advice from such advisors (including without limitation, legal counsel
and accountants) as it has deemed necessary. Seller is not relying upon any
advice from Buyer as to any aspect of the Transactions, including without
limitation, the legal, accounting or tax treatment of such Transactions.

        (z)    Plan Assets.    Neither the Seller nor any Guarantor is an
employee benefit plan as defined in Section 3 of Title I of ERISA, or a plan
described in Section 4975(e)(1) of the Code, and the Purchased MH Loans are not
"plan assets" within the meaning of 29 CFR §2510.3-101 in the Seller's or any
Guarantor's hands.

SECTION 12. COVENANTS

        On and as of the date of this Repurchase Agreement and each Purchase
Date and until this Repurchase Agreement is no longer in force with respect to
any Transaction, the Seller covenants as follows:

        (a)    Preservation of Existence; Compliance with Law.    The Seller
shall:

          (i)  Preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises necessary for the operation of its
business;

         (ii)  Comply in all material respects with the requirements of all
applicable laws, rules, regulations and orders, whether now in effect or
hereafter enacted or promulgated by any applicable Governmental Authority
(including, without limitation, all environmental laws);

27

--------------------------------------------------------------------------------




        (iii)  Maintain all material licenses, permits or other approvals
necessary for the Seller to conduct its business and to perform its obligations
under the Repurchase Documents, and shall conduct its business in accordance
with applicable law;

        (iv)  Keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied; and

         (v)  Permit representatives of the Buyer, upon reasonable notice
(unless an Event of Default shall have occurred and is continuing, in which
case, no prior notice shall be required), during normal business hours, to
examine, copy and make extracts from its books and records, to inspect any of
its Properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by the Buyer, subject to the provisions set
forth in Section 27 hereof.

        (b)    Taxes, Etc.    

          (i)  The Seller shall pay and discharge or cause to be paid and
discharged, when due, or adequately reserve for the payment of, all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income and profits or upon any of its property, real, personal or mixed
(including without limitation, the Repurchase Assets) or upon any part thereof,
as well as any other lawful claims which, if unpaid, might become a Lien upon
such properties or any part thereof, except for any such taxes as are
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are provided.

         (ii)  The Seller shall file on a timely basis all U.S. federal, state
and local income tax returns, franchise tax returns and other material
information returns, reports and any other information statements or schedules
required to be filed by or in respect of it and pay all material taxes due
pursuant to such returns, reports and other information statements or schedules
or pursuant to any assessment received by it.

        (c)    Notice of Proceedings or Adverse Change.    The Seller shall give
notice to the Buyer immediately after a Responsible Officer of the Seller has
any knowledge of:

          (i)  the occurrence of any Default or Event of Default or Termination
Event;

         (ii)  any (a) default or event of default under any Indebtedness of the
Seller or any Guarantor or (b) litigation, investigation, regulatory action or
proceeding that is pending or threatened by or against the Seller or any
Guarantor in any federal or state court or before any Governmental Authority
which, if not cured or if adversely determined, would reasonably be expected to
have a Material Adverse Effect or constitute a Default or Event of Default, and
(c) any Material Adverse Effect;

        (iii)  any litigation or proceeding that is pending or threatened
against (a) the Seller or any Guarantor in which the amount involved exceeds
$5,000,000 and is not covered by insurance, in which injunctive or similar
relief is sought, or which, would reasonably be expected to have a Material
Adverse Effect and (b) any litigation or proceeding that is pending or
threatened in connection with any of the Repurchase Assets, which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;

        (iv)  and, as soon as reasonably possible, notice of any of the
following events:

        (A)  a material change in the insurance coverage of the Seller or any
Guarantor, with a copy of evidence of same attached;

        (B)  any material change in accounting policies or financial reporting
practices of the Seller or any Guarantor;

        (C)  promptly upon receipt of notice or knowledge of any Lien or
security interest (other than security interests created hereby or under any
other Repurchase Document) on, or claim asserted against, any of the Repurchase
Assets; and

        (D)  any other event, circumstance or condition that has resulted, or is
reasonably likely to result, in a Material Adverse Effect.

28

--------------------------------------------------------------------------------




        (d)    Financial Reporting.    The Seller shall maintain a system of
accounting established and administered in accordance with GAAP, and furnish to
the Buyer:

          (i)  Within ninety (90) days after the close of each fiscal year,
Financial Statements, including a statement of income and changes in
shareholders' equity of the REIT for such year, and the related balance sheet as
at the end of such year, all in reasonable detail and accompanied by an opinion
of an accounting firm as to said financial statements;

         (ii)  Within forty-five (45) days after the close of each of the REIT's
first three fiscal quarters in each fiscal year unaudited balance sheets and
income statements, for the period from the beginning of such fiscal quarter to
the end of such fiscal quarter, subject, however, to year end adjustments;

        (iii)  Within thirty (30) days after the end of each calendar month, the
unaudited balance sheets of the Seller as at the end of such period and the
related unaudited consolidated balance sheet and statements of income for the
Seller for such period and the portion of the fiscal year through the end of
such period, subject, however, to year end adjustments;

        (iv)  Simultaneously with the furnishing of each of the Financial
Statements to be delivered pursuant to subsection (ii) above, or monthly upon
Buyer's request, a certificate in the form of Exhibit VIII hereto and certified
by an executive officer of the Seller;

         (v)  Notice of the availability of any of Seller's and the REIT's
material SEC filings (other than any of Seller's and the REIT's 10 Ks and 10 Qs)
within three (3) Business Days of such filings becoming publicly available; and

        (vi)  Promptly, from time to time, such other information regarding the
business affairs, operations and financial condition of the Seller as the Buyer
may reasonably request.

        (e)    Visitation and Inspection Rights.    Subject to the provisions of
Section 27, the Seller shall permit the Buyer to inspect, and to discuss with
the Seller's officers, agents and auditors, the affairs, finances, and accounts
of the Seller, the Repurchase Assets, and the Seller's books and records, and to
make abstracts or reproductions thereof and to duplicate, reduce to hard copy or
otherwise use any and all computer or electronically stored information or data,
in each case, (i) during normal business hours, (ii) upon reasonable notice
(provided, that upon the occurrence of an Event of Default, no notice shall be
required), and (iii) at the expense of the Seller to discuss with its officers,
its affairs, finances, and accounts.

        (f)    Reimbursement of Expenses.    On the date of execution of this
Repurchase Agreement, the Seller shall reimburse the Buyer for all reasonable
out-of-pocket expenses incurred by the Buyer on or prior to such date. From and
after such date, the Seller shall promptly reimburse the Buyer for all
reasonable out-of-pocket expenses as the same are incurred by the Buyer and
within thirty (30) days of the receipt of invoices therefor.

        (g)    Further Assurances.    The Seller shall execute and deliver to
the Buyer all further documents, financing statements, agreements and
instruments, and take all further action that may be required under applicable
law, or that the Buyer may reasonably request, in order to effectuate the
transactions contemplated by this Repurchase Agreement and the Repurchase
Documents or, without limiting any of the foregoing, to grant, preserve, protect
and perfect the validity and first-priority of the security interests created or
intended to be created hereby. The Seller shall do all things necessary to
preserve the Repurchase Assets so that they remain subject to a first priority
perfected security interest hereunder. Without limiting the foregoing, the
Seller will comply with all rules, regulations, and other laws of any
Governmental Authority and cause the Repurchase Assets to comply with all
applicable rules, regulations and other laws. The Seller will not allow any
default for which the Seller is responsible to occur under any Repurchase Assets
or any Repurchase Document and the Seller shall fully perform or cause to be
performed when due all of its obligations under any Repurchase Assets or the
Repurchase Documents.

        (h)    True and Correct Information.    All information, reports,
exhibits, schedules, financial statements or certificates of Seller, each
Guarantor or any of their respective Affiliates thereof or any

29

--------------------------------------------------------------------------------


of their officers furnished to Buyer hereunder and during Buyer's diligence of
the Seller and each Guarantor are and will be true and complete in all material
respects and do not omit to disclose any material facts necessary to make the
statements therein or therein, in light of the circumstances in which they are
made, not misleading. All required financial statements of the Seller or any
Guarantor delivered by the Seller to the Buyer pursuant to this Repurchase
Agreement shall be prepared in accordance with GAAP, or if applicable, to SEC
filings, the appropriate SEC accounting requirements.

        (i)    ERISA Events.    

          (i)  Promptly upon becoming aware of the occurrence of any Event of
Termination which together with all other Events of Termination occurring within
the prior 12 months involve a payment of money by or a potential aggregate
liability of the Seller or any ERISA Affiliate thereof or any combination of
such entities in excess of $10,000,000 the Seller shall give the Buyer a written
notice specifying the nature thereof, what action the Seller or any ERISA
Affiliate thereof has taken and, when known, any action taken or threatened by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto;

         (ii)  Promptly upon receipt thereof, the Seller shall furnish to the
Buyer copies of (i) all notices received by the Seller or any ERISA Affiliate
thereof of the PBGC's intent to terminate any Plan or to have a trustee
appointed to administer any Plan; (ii) all notices received by the Seller or any
ERISA Affiliate thereof from the sponsor of a Multiemployer Plan pursuant to
Section 4202 of ERISA involving a withdrawal liability in excess of $10,000,000;
and (iii) all funding waiver requests filed by the Seller or any ERISA Affiliate
thereof with the Internal Revenue Service with respect to any Plan, the accrued
benefits of which exceed the present value of the plan assets as of the date the
waiver request is filed by more than $10,000,000, and all communications
received by the Seller or any ERISA Affiliate thereof from the Internal Revenue
Service with respect to any such funding waiver request.

        (j)    Financial Condition Covenants.    

        (i)    Maintenance of Tangible Net Worth.    (A) Seller shall maintain a
Tangible Net Worth of not less than (i) $1,000,000, on the initial Purchase
Date; (ii) $3,000,000, on August 1, 2004 through September 30, 2004; and
(iii) $5,000,000, on and after October 1, 2004; and (B) Seller shall maintain a
Tangible Net Worth at the end of any calendar quarter of not less than 80% of
its Tangible Net Worth at the beginning of the preceding calendar quarter. For
example, Seller shall maintain a Tangible Net Worth on June 30 of not less than
80% of its Tangible Net Worth on January 1st.

        (ii)    Maintenance of Ratio of Indebtedness to Tangible Net
Worth.    The Seller shall maintain the ratio of Indebtedness to Tangible Net
Worth no greater than 4:1. For purposes of this clause (ii) only, Indebtedness
shall not include Indebtedness of others Guaranteed by the Seller.

        (iii)    Maintenance of Liquidity.    The Seller shall ensure that, as
of the end of each calendar month, it has Cash Equivalents in an amount not less
than $1,000,000.

        (k)    Hedging.    If requested by the Buyer in writing, the Seller
shall have entered into Interest Rate Protection Agreements, in an amount in
accordance with the Buyer's written request, with Buyer or any Affiliate, having
terms with respect to protection against fluctuations in interest rates
reasonably acceptable to the Buyer.

        (l)    No Adverse Selection.    The Seller shall not select Eligible MH
Loans to be sold to Buyer as Purchased MH Loans using any type of adverse
selection or other selection criteria which is intended to adversely affect the
Buyer.

        (m)    Loan Schedule.    On the Friday of each calendar week (or if such
date is not a Business Day, the next Business Day), or with such greater
frequency as requested by Buyer, the Seller shall provide to Buyer,
electronically, in a format mutually acceptable to Buyer, a Loan Schedule as
outlined in Exhibit V. The Seller shall not cause the Purchased MH Loans to be
serviced by any servicer other than a servicer expressly approved in writing by
Buyer, which approval shall be deemed granted by Buyer with respect to the
Servicer with the execution of this Repurchase Agreement.

30

--------------------------------------------------------------------------------


        (n)    Insurance.    The Seller shall continue to maintain Fidelity
Insurance in an aggregate amount at least equal to $3,000,000. The Seller shall
maintain a fidelity bond in respect of its officers, employees and agents, with
respect to any claims made in connection with all or any portion of the
Repurchase Assets. The Seller shall notify the Buyer of any material change in
the terms of any such fidelity bond or insurance policy.

        (o)    Books and Records.    The Seller shall, to the extent
practicable, maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing the
Repurchase Assets in the event of the destruction of the originals thereof), and
keep and maintain or obtain, as and when required, all documents, books, records
and other information reasonably necessary or advisable for the collection of
all Repurchase Assets.

        (p)    Security Interest.    The Seller shall do all things necessary to
be done by it to preserve the Repurchase Assets so that they remains subject to
a first priority perfected security interest hereunder. Without limiting the
foregoing, the Seller will comply with all rules, regulations and other laws of
any Governmental Authority and cause the Repurchase Assets to comply with all
applicable rules, regulations and other laws. The Seller will not allow any
default for which the Seller is responsible to occur under any Repurchase Assets
or any Repurchase Documents and the Seller shall fully perform or cause to be
performed when due all of its obligations under any Repurchase Assets or the
Repurchase Documents.

        (q)    Illegal Activities.    The Seller shall not engage in any conduct
or activity that could subject its assets to forfeiture or seizure.

        (r)    Material Change in Business.    The Seller and each Guarantor
shall not make any material change in the nature of its business as carried on
at the date hereof.

        (s)    Limitation on Dividends and Distributions.    The Seller shall
not make any payment on account of, or set apart assets for, a sinking or other
analogous fund for the purchase, redemption, defeasance, retirement or other
acquisition of any equity interest of the Seller, whether now or hereafter
outstanding, or make any other distribution in respect of any of the foregoing
or to any shareholder or equity owner of the Seller, either directly or
indirectly, whether in cash or property or in obligations of the Seller or any
of the Seller's consolidated Subsidiaries at any time following the occurrence
and during the continuation of an Event of Default, except that, following the
occurrence and during the continuation of an Event of Default, the Seller may
make distributions in cash or other property but only to the extent of the
REIT's distributable share of the Seller's net taxable income and gain (as
determined for federal income tax purposes) with respect to such taxable year,
and only to the extent reasonably necessary for the REIT to satisfy its REIT
Distribution Requirement with respect to such taxable year.

        (t)    Disposition of Assets; Liens.    The Seller shall not create,
incur, assume or suffer to exist any mortgage, pledge, Lien, charge or other
encumbrance of any nature whatsoever on any of the Repurchase Assets, whether
real, personal or mixed, now or hereafter owned, other than the Liens created in
connection with the transactions contemplated by this Repurchase Agreement; nor
shall the Seller cause any of the Purchased MH Loans to be sold, pledged,
assigned or transferred, provided, however this clause (t) will cease to be
effective upon any Repurchase of MH Loans by Seller from Buyer in respect of MH
Loans so repurchased.

        (u)    Transactions with Affiliates.    The Seller shall not enter into
any transaction, including, without limitation, the purchase, sale, lease or
exchange of property or assets or the rendering or accepting of any service with
any Affiliate, unless such transaction is (a) not otherwise prohibited in this
Repurchase Agreement, (b) in the ordinary course of the Seller's business and
(c) upon fair and reasonable terms no less favorable to the Seller, as the case
may be, than it would obtain in a comparable arm's length transaction with a
Person which is not an Affiliate.

        (v)    ERISA Matters.    

          (i)  The Seller shall not permit any event or condition which is
described in any of clauses (i) through (vii) of the definition of "Event of
Termination" to occur or exist with respect to any Plan

31

--------------------------------------------------------------------------------

or Multiemployer Plan if such event or condition, together with all other events
or conditions described in the definition of Event of Termination occurring
within the prior 12 months, involves the payment of money by or an incurrence of
liability of the Seller or any ERISA Affiliate thereof, or any combination of
such entities in an amount in excess of $2,500,000.

         (ii)  The Seller shall not be an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code and (b) the Seller shall not use "plan assets" within the meaning of 29 CFR
§2510.3-101 to engage in this Repurchase Agreement or the Transactions
hereunder.

        (w)    Consolidations, Mergers and Sales of Assets.    The Seller shall
not (i) consolidate or merge with or into any other Person or (ii) sell, lease
or otherwise transfer all or substantially all of its assets to any other
Person; provided that the Seller may merge or consolidate with another Person if
the Seller is the Person surviving such merger.

        (x)    Loan Reports.    The Seller will furnish to Buyer monthly
electronic MH Loan performance data, including, without limitation, delinquency
reports, pool analytic reports and static pool reports (i.e., delinquency,
foreclosure and net charge-off reports) and monthly stratification reports
summarizing the characteristics of the MH Loans, as per the data requirements
outlined in Exhibit V hereof.

        (y)    Guarantees.    The Seller shall not create, incur, assume or
suffer to exist any Guarantees, other than (i) the Revolving Credit Facility
Obligations not in excess of $125,000,000; (ii) to the extent reflected in the
Seller's financial statements or notes thereto and (iii) to the extent the
aggregate Guarantees of the Seller (other than those incurred pursuant to
clause (i) above) do not exceed $5,000,000.

        (z)    Underwriting Guidelines.    Without the prior written consent of
Buyer, the Underwriting Guidelines shall not be materially amended or modified.
In the event that the Underwriting Guidelines are materially amended or
modified, the Seller shall notify the Buyer in writing or via e-mail of such
material amendment or modification and the Buyer must notify the Seller in
writing or via e-mail that it accepts or rejects such material amendment or
modification. Without limiting the foregoing, in the event that any amendment or
modification is made to the Underwriting Guidelines, the Seller shall promptly
deliver to Buyer a complete copy of the amended or modified Underwriting
Guidelines.

        (aa)    Underwriting Analysis.    The Seller will furnish to Buyer, upon
Buyer's request, within five (5) Business Days following such request, the
Parent Guarantor's Underwriting Analysis.

        (bb)    Chief Executive Office; Jurisdiction of Organization.    Seller
shall not move its chief executive office from the address referred to in
Section 11(h) or change its jurisdiction of organization referred to in
Section 11(h) unless it shall have provided Buyer thirty (30) days' prior
written notice of such change.

        (cc)    Origination.    As soon as is reasonably practical, but in no
event later than eighteen (18) months from the date hereof, the Seller will
become licensed to originate MH Loans in each state where they acquire MH Paper.

32

--------------------------------------------------------------------------------

SECTION 13. EVENTS OF DEFAULT

        Section 13.01    Events of Default.    If any of the following events
(each an "Event of Default") occur, the Seller and Buyer shall have the rights
set forth in Section 14 hereof, as applicable:

        (a)   the Seller or any Guarantor shall default in the payment of
(i) any amount payable by it hereunder or under any other Repurchase Document,
(ii) Expenses, in the case of this clause (ii) within five (5) Business Days
after the same becomes due and payable, or (iii) any other Obligations, when the
same shall become due and payable, whether at the due date thereof, or by
acceleration or otherwise; or

        (b)   the failure of the Seller to observe or perform its obligations
pursuant to Section 12(x) hereof and such failure to observe or perform shall
continue unremedied for a period of three (3) Business Days; or

        (c)   the failure of the Seller to perform, comply with or observe any
term, covenant or agreement applicable to the Seller contained in Sections
12(a)(i), (h), (j), (r), (s), (t), (u), (v), (w), (y), (z), or (aa); or

        (d)   any representation, warranty or certification made herein or in
any other Repurchase Document by the Seller or any Guarantor or any certificate
furnished to the Buyer pursuant to the provisions hereof or thereof or any
information with respect to the Purchased MH Loans furnished in writing by on
behalf of the Seller or any Guarantor shall prove to have been untrue or
misleading in any material respect as of the time made or furnished (other than
the representations and warranties set forth in Schedule 1, which shall be
considered solely for the purpose of determining the Market Value of the
Purchased MH Loans; unless (i) the Seller or any Guarantor shall have made any
such representations and warranties with actual knowledge that they were
materially false or misleading at the time made; or (ii) any such
representations and warranties have been determined in good faith by the Buyer
in its sole discretion to be materially false or misleading on a regular basis);
or

        (e)   the Seller or any Guarantor shall fail to observe or perform any
other covenant or agreement contained in this Repurchase Agreement (and not
identified in clause (b) of Section 13.01) or any other Repurchase Document, and
if such default shall be capable of being remedied, and such failure to observe
or perform shall continue unremedied for a period of ten (10) Business Days; or

        (f)    a judgment or judgments for the payment of money in excess of
$10,000,000 in the aggregate shall be rendered against the Parent Guarantor or
any of its Affiliates by one or more courts, administrative tribunals or other
bodies having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within thirty (30) days from the date
of entry thereof, and the Parent Guarantor or any such Affiliate shall not,
within said period of thirty (30) days, or such longer period during which
execution of the same shall have been stayed or bonded, appeal therefrom and
cause the execution thereof to be stayed during such appeal; provided, however,
that any such judgment or judgments shall not give rise to an Event of Default
under this Section 13(f) if and so long as (A) the amount of such judgment or
order which remains unsatisfied is covered by a valid and binding policy of
insurance between the Parent Guarantor or Affiliate in respect of such judgment
or judgments and the insurer covering full payment of such unsatisfied amount
and (B) such insurer, which shall be rated at least "A" by A.M. Best Company,
has been notified, and has not disputed the claim made for payment, of the
amount of such judgment or judgments; or

        (g)   any "event of default" or any other default which permits a demand
for, or requires, the early repayment of obligations due by the Seller, any
Guarantor or their respective Affiliates under (i) the Loan and Security
Agreement; (ii) any agreement (after the expiration of any applicable grace
period under any such agreement) relating to any Indebtedness (other than any
Structured Securities Debt) of

33

--------------------------------------------------------------------------------


the Seller, any Guarantor or any respective Affiliate, as applicable, to which
the Buyer or any Affiliate is a party (excluding from this clause (ii) any
Indebtedness in which a non-Affiliate of the Buyer is also a lender); or
(iii) any agreement (after the expiration of any applicable grace period under
any such agreement) relating to any Indebtedness of the Seller, any Guarantor or
any respective Affiliate (other than any Structured Securities Debt), for
$15,000,000 or more in the aggregate; or

        (h)   either the Parent Guaranty or the Affiliate Guaranty shall cease
to be, or any Guarantor shall assert that the Parent Guaranty or the Affiliate
Guaranty, as applicable, is not, in full force and effect or any Guarantor shall
fail to comply with any of their respective obligations thereunder; or

        (i)    a material breach or material default by any Guarantor of any of
the representations, warranties or covenants or obligations set forth in the
Parent Guaranty or the Affiliate Guaranty, as applicable, or any other
Repurchase Document to which it is a party and the time period, if any, for
curing such default after notice thereof shall have lapsed; or

        (j)    an Event of Insolvency shall have occurred with respect to the
Seller or any Guarantor; or

        (k)   for any reason, this Repurchase Agreement at any time shall not be
in full force and effect in all material respects or shall not be enforceable in
all material respects in accordance with its terms, or any Lien granted pursuant
thereto shall fail to be perfected and of first priority, or any Person (other
than Buyer) shall contest the validity, enforceability, perfection or priority
of any Lien granted pursuant thereto, or any party thereto (other than Buyer)
shall seek to disaffirm, terminate, limit or reduce its obligations hereunder;
or

        (l)    a Material Adverse Effect of the Seller or any Guarantor shall
occur, in each case as determined by Buyer in its sole good faith discretion, or
any other condition shall exist which, in Buyer's sole good faith discretion,
constitutes a material impairment of the Seller's or any Guarantor's ability to
perform its obligations under this Repurchase Agreement or any other Repurchase
Document; or

        (m)  (i) any Person shall engage in any "prohibited transaction" (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan
of Seller or any Guarantor, (ii) any material "accumulated funding deficiency"
(as defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of the Seller, any Guarantor or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Plan of Seller or any Guarantor, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Buyer, likely to result in the termination of
such Plan for purposes of Title IV of ERISA, (iv) any Plan of Seller or any
Guarantor shall terminate for purposes of Title IV of ERISA, (v) the Seller, any
Guarantor or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Buyer is likely to, incur any liability in connection with a withdrawal
from, or the insolvency or reorganization of, a Multiemployer Plan or (vi) any
other event or condition shall occur or exist with respect to a Plan of Seller
or any Guarantor; and in each case in clauses (i) through (vi) above, such event
or condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

        (n)   Any Guarantor's or Seller's audited annual financial statements or
the notes thereto or other opinions or conclusions stated therein shall be
qualified or limited by reference to the status of any Guarantor or Seller as a
"going concern" or a reference of similar import; or

        (o)   Servicer is no longer Seller's sole vendor for the underwriting,
closing and servicing of its MH Loans unless otherwise consented to in writing
by Buyer.

34

--------------------------------------------------------------------------------


        Section 13.02    Termination Event.    (a) If the following event (a
"Termination Event") occurs, the Buyer shall have the rights set forth in
Section 13.02(b):

          (i)  the senior debt obligations or short-term debt obligations of
Merrill Lynch & Co., Inc. shall be rated below the four highest generic grades
(without regard to any pluses and minuses reflecting gradations within such
generic grades) by any nationally recognized statistical rating organization.

         (ii)  A Change in Control shall have occurred.

        (b)   Upon the occurrence of a Termination Event, the Buyer shall have
the right, in its sole discretion, to immediately terminate the Buyer's
obligation to enter into any additional Transactions. The Seller shall
repurchase any Purchased MH Loans subject to a Transaction hereunder within
ninety (90) days following receipt of a request therefor from Buyer following
the occurrence of a Termination Event.

SECTION 14. REMEDIES

        The Buyer will exercise all of the following remedies in accordance with
this Repurchase Agreement and applicable law, including without limitation, any
applicable standards of care:

        (a)   If an Event of Default occurs, the following rights and remedies
are available to the Buyer; provided, that an Event of Default shall be deemed
to be continuing unless expressly waived by the Buyer in writing.

          (i)  At the option of the Buyer, exercised by notice to the Seller via
e-mail (which option shall be deemed to have been exercised, even if no notice
is given, immediately upon the occurrence of an Event of Insolvency of the
Seller or any Guarantor), the Repurchase Date for each Transaction hereunder, if
it has not already occurred, shall be deemed to occur immediately. The Buyer
shall (except upon the occurrence of an Event of Insolvency of the Seller or any
Guarantor) give notice to the Seller of the exercise of such option as promptly
as practicable.

         (ii)  If the Buyer exercises or is deemed to have exercised the option
referred to in subsection (a)(i) of this Section,

        (A)  the Seller's obligations in such Transactions to repurchase all
Purchased MH Loans, at the Repurchase Price therefor on the Repurchase Date
determined in accordance with subsection (a)(i) of this Section, (1) shall
thereupon become immediately due and payable; (2) all Income paid after such
exercise or deemed exercise shall be retained by the Buyer and applied to the
aggregate unpaid Repurchase Price and any other amounts owed by the Seller
hereunder; and (3) any remaining amounts shall be remitted to the Seller;

        (B)  to the extent permitted by applicable law, the Repurchase Price
with respect to each such Transaction shall be increased by the aggregate amount
obtained by daily application of, on a 360 day per year basis for the actual
number of days during the period from and including the date of the exercise or
deemed exercise of such option to but excluding the date of payment of the
Repurchase Price as so increased, (x) the Post-Default Rate in effect following
an Event of Default to (y) the Repurchase Price for such Transaction as of the
Repurchase Date as determined pursuant to subsection (a)(i) of this Section
(decreased as of any day by (i) any amounts actually in the possession of Buyer
pursuant to clause (C) of this subsection, and (ii) any proceeds from the sale
of Purchased MH Loans applied to the Repurchase Price pursuant to subsection
(a)(iv) of this Section; and

        (C)  all Income actually received by the Buyer pursuant to Section 5
(excluding any Late Payment Fees accrued to but excluding the Repurchase Date
paid pursuant to Section 5(a)) shall be applied to the aggregate unpaid
Repurchase Price owed by the Seller.

35

--------------------------------------------------------------------------------




        (iii)  Upon the occurrence and continuance of one or more Events of
Default, the Buyer shall have the right to obtain physical possession of all
files of the Seller relating to the Purchased MH Loans and the Repurchase Assets
and all documents relating to the Purchased MH Loans which are then or may
thereafter come in to the possession of the Seller or any third party acting for
the Seller and the Seller shall deliver to the Buyer such assignments as the
Buyer shall request. The Buyer shall be entitled to specific performance of all
agreements of the Seller contained in the Repurchase Documents. The Buyer shall
return any such files and materials if and to the extent an Event of Default no
longer exists (but subject to Section 14(a)) causing Seller to take physical
possession of the same files.

        (iv)  At any time on the Business Day following notice to the Seller
(which notice may be the notice given under subsection (a)(i) of this Section),
in the event the Seller has not repurchased all Purchased MH Loans, the Buyer
may (A) immediately sell, without demand or further notice of any kind, at a
public or private sale and at such price or prices as the Buyer may deem
satisfactory any or all Purchased MH Loans and the Repurchase Assets subject to
a such Transactions hereunder and apply the proceeds thereof to the aggregate
unpaid Repurchase Prices and any other amounts owing by the Seller hereunder or
(B) in its sole discretion elect, in lieu of selling all or a portion of such
Purchased MH Loans, to give the Seller credit for such Purchased MH Loans and
the Repurchase Assets in an amount equal to the Market Value of the Purchased MH
Loans against the aggregate unpaid Repurchase Price and any other amounts owing
by the Seller hereunder. The proceeds of any disposition of Purchased MH Loans
and the Repurchase Assets shall be applied first to the reasonable costs and
expenses incurred by the Buyer in connection with the Seller's default; second
to costs of cover and/or related hedging transactions; third to the Repurchase
Price; fourth to any other outstanding obligation of the Seller to the Buyer or
its Affiliates; and fifth, any remaining amounts to the Seller.

         (v)  The Seller shall be liable to Buyer for (i) the amount of all
reasonable legal or other expenses (including, without limitation, all costs and
expenses of Buyer in connection with the enforcement of this Repurchase
Agreement or any other agreement evidencing a Transaction, whether in action,
suit or litigation or bankruptcy, insolvency or other similar proceeding
affecting creditors' rights generally, further including, without limitation,
the reasonable fees and expenses of counsel (including the costs of internal
counsel of Buyer) incurred in connection with or as a result of an Event of
Default, (ii) damages in an amount equal to the cost (including all fees,
expenses and commissions) of entering into replacement transactions and entering
into or terminating hedge transactions in connection with or as a result of an
Event of Default, and (iii) any other loss, damage, cost or expense directly
arising or resulting from the occurrence of an Event of Default in respect of a
Transaction.

        (vi)  The Buyer shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.

        (b)   Buyer may exercise one or more of the remedies available to Buyer
immediately upon the occurrence and continuance of an Event of Default and at
any time thereafter without notice to the Seller. All rights and remedies
arising under this Repurchase Agreement as amended from time to time hereunder
are cumulative and not exclusive of any other rights or remedies which Buyer may
have.

        (c)   Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and the Seller hereby expressly waives any defenses
the Seller might otherwise have to require Buyer to enforce its rights by
judicial process. The Seller also waives any defense (other than a defense of
payment or performance) the Seller might otherwise have arising from the use of
nonjudicial process, enforcement and sale of all or any portion of the
Repurchase Assets, or from any other election of remedies. The Seller recognizes
that nonjudicial remedies are consistent with the usages of the trade, are
responsive to commercial necessity and are the result of a bargain at arm's
length.

36

--------------------------------------------------------------------------------


        (d)   To the extent permitted by applicable law, the Seller shall be
liable to the Buyer for interest on any amounts owing by the Seller hereunder,
from the date the Seller becomes liable for such amounts hereunder until such
amounts are (i) paid in full by the Seller or (ii) satisfied in full by the
exercise of the Buyer's rights hereunder. Interest on any sum payable by the
Seller to the Buyer under this paragraph 14(d) shall be at a rate equal to the
Post-Default Rate.

SECTION 15. INDEMNIFICATION AND EXPENSES; RECOURSE

        (a)   The Seller agrees to hold the Buyer, and its Affiliates and their
officers, directors, employees, agents and advisors (each an "Indemnified
Party") harmless from and indemnify any Indemnified Party against all
liabilities, losses, damages, judgments, costs and expenses of any kind which
may be imposed on, incurred by or asserted against such Indemnified Party,
excluding for purposes of this Section 15(a) such costs resulting from Taxes or
Other Taxes as to which Section 7 shall govern (collectively, "Costs"), relating
to or arising out of this Repurchase Agreement, any other Repurchase Document or
any transaction contemplated hereby or thereby, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Repurchase Agreement, any other Repurchase Document or any transaction
contemplated hereby or thereby, provided, however, that the Seller shall not be
liable for such Costs to the extent resulting from the Indemnified Party's gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, the Seller agrees to hold any Indemnified Party harmless from and
indemnify such Indemnified Party against all Costs with respect to all Purchased
MH Loans relating to or arising out of any taxes incurred or assessed in
connection with the ownership of the Purchased MH Loans, provided, however, that
the Seller shall not be liable for such Costs to the extent resulting from the
Indemnified Party's gross negligence or willful misconduct. In any suit,
proceeding or action brought by an Indemnified Party in connection with any
Purchased MH Loan for any sum owing thereunder, or to enforce any provisions of
any Purchased MH Loan, the Seller will save, indemnify and hold such Indemnified
Party harmless from and against all expense, loss or damage suffered by reason
of any defense, set-off, counterclaim, recoupment or reduction or liability
whatsoever of the account debtor or obligor thereunder, arising out of a breach
by the Seller of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
account debtor or obligor or its successors from the Seller provided, however,
that the Seller shall not be liable for any such expense, loss or damage to the
extent resulting from the Indemnified Party's gross negligence or willful
misconduct. The Seller also agrees to reimburse an Indemnified Party as and when
billed by such Indemnified Party for all the Indemnified Party's costs and
expenses incurred in connection with the enforcement or the preservation of the
Buyer's rights under this Repurchase Agreement, any other Repurchase Document or
any transaction contemplated hereby or thereby, including without limitation the
reasonable fees and disbursements of its counsel, provided, however, that the
Seller shall not be liable for such Costs to the extent resulting from the
Indemnified Party's gross negligence or willful misconduct.

        (b)   The Seller agrees to pay within thirty (30) calendar days when
billed by the Buyer all of the out-of-pocket costs and expenses incurred by the
Buyer in connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Repurchase Agreement, any other
Repurchase Document or any other documents prepared in connection herewith or
therewith regardless of whether all such documents are executed by the Buyer or
Seller. The Seller agrees to pay thirty (30) calendar days when billed by the
Buyer all of the reasonable out-of-pocket costs and expenses incurred in
connection with the consummation and administration of the transactions
contemplated hereby and thereby including without limitation filing fees and all
the reasonable fees, disbursements and expenses of counsel to the Buyer which
amount shall be deducted from the Purchase Price paid for the first Transaction
hereunder. Subject to the limitations set forth in Section 27 hereof, the Seller
agrees to pay the Buyer all the reasonable out of pocket due diligence,
inspection, testing and review costs and expenses incurred by the Buyer with
respect to Purchased MH Loans submitted by the Seller for purchase under this
Repurchase Agreement, including, but not

37

--------------------------------------------------------------------------------


limited to, those out of pocket costs and expenses incurred by the Buyer
pursuant to Sections 15(b) and 27 hereof.

        (c)   The obligations of the Seller from time to time to pay the
Repurchase Price, the Periodic Advance Repurchase Payments, and all other
amounts due under this Repurchase Agreement shall be full recourse obligations
of the Seller.

SECTION 16. SERVICING

        (a)   The Sellers, on Buyer's behalf, shall contract with Servicer to,
or if a Seller is the Servicer, such Seller shall, service the MH Loans
consistent with the degree of skill and care that such Seller customarily
requires with respect to similar MH Loans owned or managed by it and in
accordance with Accepted Servicing Practices. The Servicer shall (i) comply with
all applicable Federal, State and local laws and regulations, (ii) maintain all
state and federal licenses necessary for it to perform its servicing
responsibilities hereunder and (iii) not impair the rights of Buyer in any
Purchased MH Loans or any payment thereunder. Buyer may terminate the servicing
of any Purchased MH Loan with the then existing servicer in accordance with
Section 16(e) hereof.

        (b)   The Seller shall cause the Servicer to hold or cause to be held
all escrow funds collected with respect to any Purchased MH Loans and shall
apply the same for the purposes for which such funds were collected.

        (c)   The Seller shall cause the Servicer to deposit all collections
received by the Seller on account of the Purchased MH Loans in the Collection
Account no less than once per week.

        (d)   The Sellers shall provide promptly to Buyer (i) a Servicer Notice
addressed to and agreed to by the Servicer of the related Purchased MH Loans,
advising such Servicer of such matters as Buyer may reasonably request,
including, without limitation, recognition by the Servicer of Buyer's interest
in such Purchased MH Loans and the Servicer's agreement that upon receipt of
notice of an Event of Default from Buyer, it will follow the instructions of
Buyer with respect to the Purchased MH Loans and any related Income with respect
thereto.

        (e)   Upon the occurrence and continuance of a Default or Event of
Default hereunder or a material default under the Servicing Agreement, Buyer
shall have the right to immediately terminate the Servicer's right to service
the Purchased MH Loans without payment of any penalty or termination fee. The
Seller shall cooperate in transferring the servicing of the Purchased MH Loans
to a successor servicer appointed by Buyer in its sole discretion.

        (f)    If the Seller should discover that, for any reason whatsoever,
any entity responsible to the Seller by contract for managing or servicing any
such Purchased MH Loan has failed to perform fully the Seller's obligations
under the Repurchase Documents or any of the obligations of such entities with
respect to the Purchased MH Loans in any material respect, the Seller shall
promptly notify Buyer.

SECTION 17. SINGLE AGREEMENT

        Buyer and the Seller acknowledge that, and have entered hereinto and
will enter into each Transaction hereunder in consideration of and in reliance
upon the fact that, all Transactions hereunder constitute a single business and
contractual relationship and that each has been entered into in consideration of
the other Transactions. Accordingly, each of Buyer and the Seller agrees (i) to
perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that each of them
shall be entitled to set off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transaction hereunder; (iii) that payments, deliveries, and other transfers made
by either of them in respect of any Transaction shall be deemed to have been
made in consideration of payments, deliveries, and other transfers in respect of

38

--------------------------------------------------------------------------------


any other Transactions hereunder, and the obligations to make any such payments,
deliveries, and other transfers may be applied against each other and netted and
(iv) to promptly provide notice to the other after any such set off or
application.

SECTION 18. SET-OFF

        (a)   In addition to any rights and remedies of the Buyer hereunder and
by law, the Buyer shall have the right upon the occurrence and during the
continuance of an Event of Default, without prior notice to the Seller, any such
notice being expressly waived by the Seller to the extent permitted by
applicable law, upon any amount becoming due and payable by the Seller hereunder
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer or any Affiliate thereof to or for the credit or the account
of the Seller, any Guarantor or any respective Affiliate thereof. The Buyer
agrees promptly to notify the Seller after any such set-off and application made
by the Buyer; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

        (b)   Following an Event of Insolvency of the Buyer and a material
breach by Buyer of its obligations under this Repurchase Agreement, without
prior notice to the Buyer, any such notice being expressly waived by the Buyer
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Buyer hereunder (whether at the stated maturity, by acceleration
or otherwise) to set-off and appropriate and apply against such amount any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Seller to or for the credit or the
account of the Buyer. The Seller agrees promptly to notify the Buyer after any
such set-off and application made by the Seller; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

SECTION 19. NOTICES AND OTHER COMMUNICATIONS

        Except as otherwise expressly permitted by this Repurchase Agreement,
all notices, requests and other communications provided for herein (including
without limitation any modifications of, or waivers, requests or consents under,
this Repurchase Agreement) and materials required to be delivered pursuant to
Section 12(d) shall be given or made in an electronic medium in a format
acceptable to Buyer by e-mail and delivered to the intended recipient at the
"E-mail Address for Notices" specified below its name on the signature pages
hereof or thereof); or, as to any party, at such other e-mail address as shall
be designated by such party in an e-mail notice to each other party. Except as
otherwise provided in this Repurchase Agreement and except for notices given
under Section 3 (which shall be effective only on receipt), all such
communications shall be deemed to have been duly given when affirmatively
confirmed by the Buyer in an e-mail notice to the Seller. The Seller
acknowledges that the distribution of material through an electronic medium is
not necessarily secure and that there are confidentiality and other risks
associated with such distribution.

SECTION 20. ENTIRE AGREEMENT; SEVERABILITY

        This Repurchase Agreement, together with the Repurchase Documents,
constitute the entire understanding between Buyer and the Seller with respect to
the subject matter they cover and shall supersede any existing agreements
between the parties containing general terms and conditions for repurchase
transactions involving Purchased MH Loans. By acceptance of this Repurchase
Agreement, Buyer and Seller acknowledge that they have not made, and are not
relying upon, any statements, representations, promises or undertakings not
contained in this Repurchase Agreement. Each provision and agreement herein
shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

39

--------------------------------------------------------------------------------

SECTION 21. NON-ASSIGNABILITY

        The rights and obligations of the parties under this Repurchase
Agreement and under any Transaction shall not be assigned by the Seller without
the prior written consent of Buyer. Subject to the foregoing, this Repurchase
Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. Nothing in
this Repurchase Agreement express or implied, shall give to any Person, other
than the parties to this Repurchase Agreement and their successors hereunder,
any benefit of any legal or equitable right, power, remedy or claim under this
Repurchase Agreement. Prior to the occurrence of an Event of Default, Buyer may
from time to time assign all or a portion of its rights and obligations under
this Repurchase Agreement and the Repurchase Documents to (i) an Affiliate of
the Buyer without the prior consent of the Seller provided, that such Affiliate
(a) is 100% owned by the Buyer and (b) has shareholder equity of at least
$50,000,000; or (ii) another Person with the prior consent of Seller, which
consent shall not be unreasonably withheld or delayed. Upon such assignment,
(a) such assignee shall be a party hereto and to each Repurchase Document to the
extent of the percentage or portion set forth in the assignment and acceptance,
and shall succeed to the applicable rights and obligations of Buyer hereunder,
and (b) Buyer shall, to the extent that such rights and obligations have been so
assigned by it be released from its obligations hereunder and under the
Repurchase Documents. After the occurrence and continuance of an Event of
Default, Buyer may assign all or a portion of its rights and obligations under
this Repurchase Agreement and the Repurchase Documents to any Person without the
prior consent of Seller. Unless otherwise stated in the assignment and
acceptance, the Seller shall continue to take directions solely from Buyer
unless otherwise notified by Buyer in writing. Buyer may distribute to any
prospective assignee any document or other information delivered to Buyer by
Seller.

        Subject to acceptance and recording thereof pursuant to the following
paragraph of this Section, from and after the effective date specified in each
assignment and acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such assignment and acceptance, have
the rights and obligations of Buyer under this Repurchase Agreement. Any
assignment or transfer by Buyer of rights or obligations under this Repurchase
Agreement that does not comply with this Section 21 shall be treated for
purposes of this Repurchase Agreement as a sale by such Buyer of a participation
in such rights and obligations in accordance with the following paragraph of
this Section.

        The Seller shall maintain a register (the "Register") on which it will
record the Buyer's rights hereunder, and each assignment and acceptance and
participation; provided, however, that the Seller shall not be required to
record any transfer on the Register of which it has not received notice, or does
not have knowledge. The Register shall include the names and addresses of Buyers
(including all assignees, successors and participants). Failure to make any such
recordation, or any error in such recordation shall not affect the Seller's
obligations in respect of such rights. If Buyer sells a participation in its
rights hereunder, it shall provide Seller, or maintain as agent of Seller, the
information described in this paragraph and permit Seller to review such
information as reasonably needed for Seller to comply with its obligations under
this Repurchase Agreement or under any applicable law or governmental regulation
or procedure.

        The Buyer may sell participations to one or more Persons in or to all or
a portion of its rights and obligations under this Repurchase Agreement;
provided, however, that (i) the Buyer's obligations under this Repurchase
Agreement shall remain unchanged, (ii) the Buyer shall remain solely responsible
to the other parties hereto for the performance of such obligations; and
(iii) the Seller shall continue to deal solely and directly with the Buyer in
connection with the Buyer's rights and obligations under this Repurchase
Agreement and the other Repurchase Documents. Notwithstanding the terms of
Section 7, each participant of the Buyer shall be entitled to the additional
compensation and other rights and protections afforded the Buyer under Section 7
to the same extent as the Buyer would have been entitled to receive them with
respect to the participation sold to such participant.

40

--------------------------------------------------------------------------------


        The Buyer may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 21, disclose to
the assignee or participant or proposed assignee or participant, as the case may
be, any information relating to the Seller or any of its Subsidiaries or to any
aspect of the Transactions that has been furnished to the Buyer by or on behalf
of the Seller or any of its Subsidiaries; provided that such assignee or
participant agrees to hold such information subject to the confidentiality
provisions of this Repurchase Agreement.

        The Buyer may at any time create a security interest in all or any
portion of its rights under this Repurchase Agreement in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System and any Operating Circular issued by such Federal Reserve
Bank. No such assignment shall release the assigning Buyer from its obligations
hereunder.

        In the event that the Buyer assigns all or a portion of its rights and
obligations under this Repurchase Agreement, the parties hereto hereby agree to
negotiate in good faith and use commercially reasonable efforts to enter into
prior to such transfer an amendment to this Repurchase Agreement to add agency
provisions similar to those included in repurchase agreements for similar
syndicated repurchase facilities.

SECTION 22. TERMINABILITY

        Each representation and warranty made or deemed to be made by entering
into a Transaction, herein or pursuant hereto shall survive the making of such
representation and warranty, and the Buyer shall not be deemed to have waived
any Default that may arise because any such representation or warranty shall
have proved to be false or misleading, notwithstanding that the Buyer may have
had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time the Transaction was made.
Notwithstanding any such termination or the occurrence of an Event of Default,
all of the representations and warranties and covenants hereunder shall continue
and survive. The obligations of the Seller under Section 15 hereof shall survive
the termination of this Repurchase Agreement.

SECTION 23. GOVERNING LAW

        THIS REPURCHASE AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

SECTION 24. SUBMISSION TO JURISDICTION; WAIVERS

        BUYER, AND SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

          (i)  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS REPURCHASE AGREEMENT AND THE OTHER REPURCHASE
DOCUMENTS, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

         (ii)  CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

41

--------------------------------------------------------------------------------




       (iii)  AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER
SHALL HAVE BEEN NOTIFIED; AND

        (iv)  AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.

         (v)  THE BUYER, THE SELLER HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS REPURCHASE AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

SECTION 25. NO WAIVERS, ETC.

        No failure on the part of the Buyer to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Repurchase Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under any
Repurchase Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The remedies provided herein
are cumulative and not exclusive of any remedies provided by law. An Event of
Default shall be deemed to be continuing unless expressly waived by the Buyer in
writing.

SECTION 26. NETTING

        If the Buyer and the Seller are "financial institutions" as now or
hereinafter defined in Section 4402 of Title 12 of the United States Code
("Section 4402") and any rules or regulations promulgated thereunder,

        (a)   All amounts to be paid or advanced by one party to or on behalf of
the other under this Repurchase Agreement or any Transaction hereunder shall be
deemed to be "payment obligations" and all amounts to be received by or on
behalf of one party from the other under this Repurchase Agreement or any
Transaction hereunder shall be deemed to be "payment entitlements" within the
meaning of Section 4402, and this Repurchase Agreement shall be deemed to be a
"netting contract" as defined in Section 4402.

        (b)   The payment obligations and the payment entitlements of the
parties hereto pursuant to this Repurchase Agreement and any Transaction
hereunder shall be netted as follows. In the event that either party (the
"Defaulting Party") shall fail to honor any payment obligation under this
Repurchase Agreement or any Transaction hereunder, the other party (the
"Nondefaulting Party") shall be entitled to reduce the amount of any payment to
be made by the Nondefaulting Party to the Defaulting Party by the amount of the
payment obligation that the Defaulting Party failed to honor.

SECTION 27. DUE DILIGENCE

        The Seller acknowledges that Buyer has the right to perform continuing
due diligence reviews with respect to the MH Loans and the Seller, for purposes
of verifying compliance with the representations, warranties and specifications
made hereunder, or otherwise, and the Seller agrees that upon reasonable prior
notice unless an Event of Default shall have occurred, in which case no notice
is required, to the Seller, Buyer or its authorized representatives will be
permitted during normal business hours to examine, inspect, and make copies and
extracts of, the Loan Files and any and all documents, records, agreements,
instruments or information relating to such MH Loans in the possession or under
the

42

--------------------------------------------------------------------------------


control of the Seller and/or the Custodian. The Seller also shall make available
to Buyer a knowledgeable financial or accounting officer for the purpose of
answering questions respecting the Loan Files and the MH Loans. Without limiting
the generality of the foregoing, the Seller acknowledges that Buyer may purchase
MH Loans from the Seller based solely upon the information provided by the
Seller to Buyer in the Purchased MH Loan Schedule and the representations,
warranties and covenants contained herein, and that Buyer, at its option, has
the right at any time to conduct a partial or complete due diligence review on
some or all of the MH Loans purchased in a Transaction, including, without
limitation, ordering broker's price opinions, new credit reports and new
appraisals on the related mortgaged properties and otherwise re-generating the
information used to originate such MH Loan. Buyer may underwrite such MH Loans
itself or engage a mutually agreed upon third party underwriter to perform such
underwriting. The Seller agrees to cooperate with Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such MH
Loans in the possession, or under the control, of the Seller. The Seller further
agrees that the Seller shall pay all out-of-pocket costs and expenses incurred
by Buyer in connection with Buyer's activities pursuant to this Section 27 ("Due
Diligence Costs"); provided, that such Due Diligence Costs shall not exceed
$50,000 per calendar year unless a Default or Event of Default shall have
occurred, in which event Buyer shall have the right to perform due diligence, at
the sole expense of Seller without regard to the dollar limitation set forth
herein.

SECTION 28. NON-UTILIZATION FEE

        In the event that the sum of (i) the average daily Purchase Price for
all Purchased MH Loans under this Repurchase Agreement and (ii) the aggregate
outstanding Loans (as defined in the Loan and Security Agreement) under the Loan
and Security Agreement, during such calendar quarter, is less than the
applicable Non-Utilization Threshold, no later than the Payment Date following
the end of such calendar quarter, Seller shall pay in immediately available
funds to Buyer the Non-Utilization Fee. Such payment shall be made in Dollars,
in immediately available funds, without deduction, set-off or counterclaim, to
Buyer at an account designated by Buyer.

SECTION 29. COMMITMENT FEE

        The Sellers shall pay to Buyer in immediately available funds, due and
owing on the date hereof (and upon each anniversary of the closing, if this
agreement has not been terminated), the Commitment Fee. Such payment shall be
made in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Buyer at such account designated by Buyer.

        In the event that an event set forth in Section 3(b)(ix) occurs, the
Buyer shall refund to the Seller an amount equal to the most recently paid
Commitment Fee prorated for the number of days remaining prior to the next
anniversary date of this Repurchase Agreement.

SECTION 30. BUYER'S APPOINTMENT AS ATTORNEY-IN-FACT

        (a)   The Seller hereby irrevocably constitutes and appoints the Buyer
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of the Seller and in the name of the Seller or in its own name,
from time to time in the Buyer's discretion, for the purpose of carrying out the
terms of this Repurchase Agreement, to take any and all appropriate action and
to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Repurchase Agreement,
and, without limiting the generality of the foregoing, the Seller hereby gives

43

--------------------------------------------------------------------------------

the Buyer the power and right, on behalf of the Seller, without assent by, but
with notice to, the Seller, if an Event of Default shall have occurred and be
continuing, to do the following:

          (i)  in the name of the Seller, or in its own name, or otherwise, to
take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due with respect to
any other Repurchase Assets and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Buyer for the purpose of collecting any and all such moneys due with respect to
any other Repurchase Assets whenever payable;

         (ii)  to pay or discharge taxes and Liens levied or placed on or
threatened against the Repurchase Assets;

        (iii)  (A) to direct any party liable for any payment under any
Repurchase Assets to make payment of any and all moneys due or to become due
thereunder directly to the Buyer or as the Buyer shall direct; (B) to ask or
demand for, collect, receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Repurchase Assets; (C) to sign and endorse any invoices,
assignments, verifications, notices and other documents in connection with any
Repurchase Assets; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Repurchase Assets or any proceeds thereof and to enforce any other
right in respect of any Repurchase Assets; (E) to defend any suit, action or
proceeding brought against the Seller with respect to any Repurchase Assets;
(F) to settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as the Buyer may deem appropriate; and (G) generally, to sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any Repurchase Assets as fully and completely as though the Buyer were the
absolute owner thereof for all purposes, and to do, at the Buyer's option and
the Seller's expense, at any time, and from time to time, all acts and things
which the Buyer deems necessary to protect, preserve or realize upon the
Repurchase Assets and the Buyer's Liens thereon and to effect the intent of this
Repurchase Agreement, all as fully and effectively as the Seller might do.

        (b)   The Seller hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof. This power of attorney is a power
coupled with an interest and shall be irrevocable.

        (c)   The Seller also authorizes the Buyer, if an Event of Default shall
have occurred, from time to time, to execute, in connection with any sale
provided for in Section 14 hereof, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Repurchase Assets.

        (d)   The powers conferred on the Buyer hereunder are solely to protect
the Buyer's interests in the Repurchase Assets and shall not impose any duty
upon it to exercise any such powers. The Buyer shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither it nor any of its officers, directors, employees or agents shall be
responsible to the Seller for any act or failure to act hereunder, except for
its or their own gross negligence or willful misconduct.

SECTION 31. MISCELLANEOUS

        (a)    Counterparts.    This Repurchase Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Repurchase
Agreement by signing any such counterpart.

        (b)    Captions.    The captions and headings appearing herein are for
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Repurchase Agreement.

44

--------------------------------------------------------------------------------


        (c)    Acknowledgment.    The Seller hereby acknowledges that:

          (i)  it has been advised by counsel in the negotiation, execution and
delivery of this Repurchase Agreement and the other Repurchase Documents;

         (ii)  the Buyer has no fiduciary relationship to the Seller; and

        (iii)  no joint venture exists between the Buyer and the Seller.

SECTION 32. CONFIDENTIALITY

        The Buyer and the Seller hereby acknowledge and agree that all written
or computer-readable information provided by one party to any other regarding
the terms set forth in any of the Repurchase Documents or the Transactions
contemplated thereby (the "Confidential Terms") shall be kept confidential and
shall not be divulged to any party without the prior written consent of such
other party except to the extent that (i) it is necessary to do so in working
with legal counsel, auditors, taxing authorities or other governmental agencies
or regulatory bodies or in order to comply with any applicable federal or state
laws, including securities laws, and subject to any public company disclosure
requirements, (ii) any of the Confidential Terms are in the public domain other
than due to a breach of this covenant, or (iii) in the event of an Event of
Default the Buyer determines such information to be necessary or desirable to
disclose in connection with the marketing and sales of the Purchased MH Loans or
otherwise to enforce or exercise the Buyer's rights hereunder. The provisions
set forth in this Section 32 shall survive the termination of this Repurchase
Agreement. Notwithstanding the foregoing or anything to the contrary contained
herein or in any other Repurchase Document, all Persons may disclose to any and
all Persons, without limitation of any kind, the U.S. federal, state and local
tax treatment of the Transactions, any fact that may be relevant to
understanding the U.S. federal, state and local tax treatment of the
Transactions, and all materials of any kind (including opinions or other tax
analyses) relating to such U.S. federal, state and local tax treatment; provided
that Seller may not disclose the name of or identifying information with respect
to Buyer or Agent or any pricing terms (including, without limitation, the
Pricing Rate, Purchase Price Percentage and Purchase Price) or other nonpublic
business or financial information (including any sublimits and financial
covenants) that is unrelated to the U.S. federal, state and local tax treatment
of the Transactions to the taxpayer and that may be relevant to understanding
such tax treatment and is not relevant to understanding the U.S. federal, state
and local tax treatment of the Transactions, without the prior written consent
of the Buyer.

SECTION 33. INTENT

        (a)   The parties recognize that each Transaction is a "repurchase
agreement" as that term is defined in Section 101 of Title 11 of the United
States Code, as amended (except insofar as the type of MH Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a "securities contract" as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable).

        (b)   It is understood that either party's right to liquidate MH Loans
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Paragraph 11 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.

        (c)   The parties agree and acknowledge that if a party hereto is an
"insured depository institution," as such term is defined in the Federal Deposit
Insurance Act, as amended ("FDIA"), then each Transaction hereunder is a
"qualified financial contract," as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

45

--------------------------------------------------------------------------------


        (d)   It is understood that this Repurchase Agreement constitutes a
"netting contract" as defined in and subject to Title IV of the Federal Deposit
Insurance Corporation Improvement Act of 1991 ("FDICIA") and each payment
entitlement and payment obligation under any Transaction hereunder shall
constitute a "covered contractual payment entitlement" or "covered contractual
payment obligation", respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a "financial institution" as that
term is defined in FDICIA).

SECTION 34. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

        The parties acknowledge that they have been advised that:

        (a)   in the case of Transactions in which one of the parties is a
broker or dealer registered with the Securities and Exchange Commission ("SEC")
under Section 15 of the 1934 Act, the Securities Investor Protection Corporation
has taken the position that the provisions of the Securities Investor Protection
Act of 1970 ("SIPA") do not protect the other party with respect to any
Transaction hereunder;

        (b)   in the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder; and

        (c)   in the case of Transactions in which one of the parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable.

SECTION 35. CONFLICTS

        In the event of any conflict between the terms of this Repurchase
Agreement, any other Repurchase Document and any Confirmation, the documents
shall control in the following order of priority: first, the terms of the
Confirmation shall prevail, then the terms of this Repurchase Agreement shall
prevail, and then the terms of the Repurchase Documents shall prevail.

SECTION 36. AUTHORIZATIONS

        Any of the persons whose signatures and titles appear on Exhibit X are
authorized, acting singly, to act for Seller or Buyer, as the case may be, under
this Repurchase Agreement.

SECTION 37. BUYER REPRESENTATIONS

        The Buyer represents and warrants to the Seller that:

        (a)   the Buyer (i) is a corporation, validly existing and in good
standing under the laws of New York, (ii) has full power and authority to
execute, deliver and perform its obligations under the Repurchase Documents.

        (b)   The execution and delivery of, and the performance by the Buyer of
its obligations under the Repurchase Documents to which it is a party (i) have
been duly authorized by all requisite action; and (ii) do not violate any
provision of applicable law or its organizational documents.

        (c)   This Repurchase Agreement and all of the other Repurchase
Documents executed and delivered by the Buyer in connection herewith are legal,
valid and binding obligations of the Buyer and are enforceable against the Buyer
in accordance with their terms except as such enforceability may be limited by
(i) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors rights generally and (ii) general
principles of equity.

[THIS SPACE INTENTIONALLY LEFT BLANK]

46

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Repurchase
Agreement as of the date set forth above.

    BUYER:
 
 
MERRILL LYNCH MORTGAGE CAPITAL INC.
 
 
By:
 
/s/  JAMES B. CASON      

--------------------------------------------------------------------------------

Name: James B. Cason
Title: Vice President
 
 
E-mail Address for Notices:         4 World Financial Center
10th Floor
New York New York 10080
jcason@exchange.ml.com
Attention: James B. Cason
Telecopier No.: (212) 449-3673
Telephone No.: (212) 449-1219
 
 
With a copy to:         4 World Financial Center
10th Floor
New York New York 10080
jwinchester@exchange.ml.com
Attention: John Winchester
Telecopier No.: (212) 449-5182
Telephone No.: (212) 449-6710
 
 
SELLER:
 
 
ENSPIRE FINANCE, LLC
 
 
By:
 
/s/ SCOTT L. GESELL

--------------------------------------------------------------------------------

Name: Scott L. Gesell
Title: Vice President
 
 
E-mail Address for Notices:         Peter K. Pak
ARC
Peter.Pak@arc-hs.com
600 Grant Street, Suite 900
Denver, CO 80203
Telecopier No.: (303) 294-9946
Telephone No: (303) 383-7572
 
 
With a Copy to:         Scott L. Gesell
Executive Vice President and General
Counsel Scottg@arc-hs.com
600 Grant Street, Suite 900
Denver, CO 80203
Telecopier No.: (303) 294-0085
Telephone No: (303) 383-7506

--------------------------------------------------------------------------------


SCHEDULE 1



REPRESENTATIONS AND WARRANTIES RE: MH LOANS


        The Seller represents and warrants to the Buyer, with respect to each MH
Loan, that as of the Purchase Date for the purchase of any Purchased MH Loan,
that is an MH Loan, by the Buyer from the Seller and as of the date of this
Repurchase Agreement and any Transaction hereunder and at all times while the
Repurchase Documents and any Transaction hereunder is in full force and effect.
For purposes of this Schedule 1 and the representations and warranties set forth
herein, a breach of a representation or warranty shall be deemed to have been
cured with respect to an MH Loan if and when the Seller has taken or caused to
be taken action such that the event, circumstance or condition that gave rise to
such breach no longer adversely affects such MH Loan. With respect to those
representations and warranties which are made to the best of the Seller's
knowledge, if it is discovered by the Seller or the Buyer that the substance of
such representation and warranty is inaccurate, notwithstanding the Seller's
lack of knowledge with respect to the substance of such representation and
warranty, such inaccuracy shall be deemed a breach of the applicable
representation and warranty.

        (a)    Title to MH Loans.    The Seller has good title to and is the
sole owner of record and holder of the MH Loan and the indebtedness evidenced
thereby. The MH Loan is not assigned or pledged, and the Seller has good,
indefeasible and marketable title thereto, and has full right to transfer and
sell the MH Loans to the Buyer free and clear of any encumbrance, equity
interest, participation interest, lien, pledge, charge, claim or security
interest, and has full right and authority subject to no interest or
participation of, or agreement with, any other party, to sell and assign each MH
Loan pursuant to this Repurchase Agreement, and following the sale of each MH
Loan, the Buyer will own such MH Loan free and clear of any encumbrance, equity
interest, participation interest, lien, pledge, charge, claim or security
interest. The Seller has not sold, assigned or pledged the MH Loans to any
person other than the Buyer.

        (b)    Delivery of Loan Documents.    The Loan File and any other
documents required to be delivered for the MH Loan by the Seller under this
Repurchase Agreement or the Custodial Agreement have been delivered to the
Custodian. The Seller or the Servicer is in possession of a complete, true and
accurate Loan File, except for such documents the originals of which have been
delivered to the Custodian.

        (c)    Accuracy of the Loan Schedule.    The MH Loan is as described in
the related Loan Schedule delivered by Seller to Buyer, and the information
contained in the Loan Schedule is true and correct in all material respects as
of the related Purchase Date.

        (d)    Payments.    No MH Loan is more than 59 days Delinquent.

        (e)    No Outstanding Charges.    All outstanding taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, leasehold
payments or ground rents previously due and owing had been paid. All taxes,
governmental assessments, insurance premiums, water, sewer and municipal
charges, leasehold payments or ground rents which previously became due and
owing have been paid. The Seller has not advanced funds, or induced or solicited
or knowingly received any advance of funds by a party other than the Obligor,
directly or indirectly, for the payment of principal or interest required under
the MH Loan.

        (f)    Original Terms Unmodified.    The terms of the MH Note, the MH
Loan and the MH Contract have not been impaired, waived, altered or modified in
any respect, except by a written instrument identified in the Loan File and
which has been recorded, if necessary to protect the interests of the Buyer. The
terms of any such waiver, alteration or modification has been approved by the
title insurer, if any, to the extent required by the policy, if any, and its
terms are reflected on the Loan Schedule. All costs, fees and expenses incurred
in making, closing and perfecting the loan and/or security interest, as
applicable, of the Loans have been paid. No Obligor has been released, in whole
or in part, except in connection with an assumption agreement approved by the

--------------------------------------------------------------------------------




title insurer, if any, to the extent required by the policy, if any, and which
assumption agreement is part of the Loan File.

        (g)    Absence of Defenses.    The MH Loan, MH Note and the MH Contract,
are not subject to any right of rescission, set-off, counterclaim, or defense
(including the defense of usury), based on the invalidity or unenforceability of
the MH Loan, MH Note, and/or MH Contract, or on any conduct of Seller or any of
its officers, employees, representatives, Affiliates or assignors in origination
or servicing the MH Loan, nor will the operations of any of the terms of the MH
Loan, the MH Note, or the MH Contract, or the exercise of any right thereunder,
render the MH Loan, the MH Note, or the MH Contract, unenforceable, in whole or
in part, or subject to any right of rescission, set-off, counterclaim, or
defense with respect thereto. No such right of rescission, set-off, counterclaim
or defense has been asserted to the Seller or has been asserted to any other
person, and no Obligor was a debtor in any state or federal bankruptcy or
insolvency proceeding at the time the MH Loan was originated and the Seller has
not received notice that any Obligor is a debtor in any such proceeding. The
making of the MH Loan did not violate any existing court order and was in
compliance with any statutes, rules and regulations.

        (h)    Hazard Insurance.    Pursuant to the terms of: (i) the MH Loan,
the MH Contract, the MH Note, the related Manufactured Home is insured by a
Qualified Insurer against loss by fire and such other risks as are usually
insured against in the broad form of extended coverage hazard insurance
available from time to time. All such insurance policies (collectively, the
"hazard insurance policy") meet the requirements of the current guidelines of
the Federal Insurance Administration, and conform to Accepted Servicing
Practices, and are a standard policy of insurance for the locale where the
related Manufactured Home is located. The amount of the insurance is at least in
the amount of the full insurable value of the related Manufactured Home on a
replacement cost basis or the unpaid balance of the MH Loan, whichever is less.
The hazard insurance policy names (and will name) the Obligor as the insured and
contains a standard mortgagee loss payable clause in favor of Seller (or
Seller's servicer) and its successors and assigns. The MH Note and/or the MH
Contract obligates the Obligor thereunder to maintain the hazard insurance
policy at the Obligor's cost and expense, and on the Obligor's failure to do so,
authorizes the holder of the MH Note and/or the MH Contract to obtain and
maintain such insurance at such Obligor's cost and expense, and to seek
reimbursement therefor from the Obligor. The hazard insurance policy is the
valid and binding obligation of the insurer. The hazard insurance policy is in
full force and effect, and will be in full force and effect and inure to the
benefit of Buyer upon the consummation of the transactions contemplated by this
Repurchase Agreement. The Seller has not engaged in, nor have any originator or
any subservicer engaged in, any act or omission which would impair the coverage
of any such policy, the benefits of the endorsements provided for therein, or
the validity and binding effect of either. In connection with the issuance of
the hazard insurance policy, no unlawful fee, commission, kickback or other
unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other person or entity. No such
unlawful items have been received, retained or realized by Seller.

        (i)    Compliance with Applicable Laws.    Any and all requirements of
any federal, state or local law including, without limitation, usury,
truth-in-lending, real estate closing procedures, consumer credit protection,
equal credit opportunity or disclosure laws applicable to the Loan have been
complied with, and such compliance is not affected by the holding of the MH
Loans by the Custodian, on the Buyer's behalf, or the Buyer's ownership of the
MH Loans, and the Seller shall maintain in its possession available for the
Buyer's inspection, and shall deliver to the Buyer upon demand, evidence of
compliance with all such requirements. The consummation of the transactions
contemplated hereby will not involve the violation of any such laws or
regulations.

2

--------------------------------------------------------------------------------




        (j)    No Satisfaction of MH Loan, MH Note or MH Contract.    Neither
the MH Loan, the MH Note nor the MH Contract has been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the related Manufactured
Home has not been released from the related lien, in whole or in part, nor has
any instrument been executed that would effect any such release, cancellation,
subordination or rescission. The Seller has not waived the performance by the
Obligor of any action, if the Obligor's failure to perform such action would
cause the MH Loan to be in default, nor has the Seller waived any default
resulting from any action or inaction by the Obligor.

        (k)    Location and Type of Property.    Each of the Manufactured Homes
is located in the United States. Each Manufactured Home, securing MH Paper, is
located in a manufactured housing community owned and managed by the Parent
Guarantor or a Subsidiary thereof. No portion of the Manufactured Home is used
for commercial purposes.

        (l)    Valid Lien.    

        (A)  The MH Paper creates a valid, subsisting, enforceable and perfected
first lien on the Manufactured Home securing such MH Paper.

        (B)  If any security agreement, chattel mortgage or equivalent document
related to and delivered in connection with the MH Loan established and created
a valid, subsisting, enforceable and perfected first lien and first priority
security interest on the property described therein, and Seller has full right
to sell and assign the same to Buyer. The Property was not, as of the date of
origination of the MH Loans, subject to a mortgage, deed of trust, deed to
secure debt or other security instrument creating a lien, subordinate to the
lien of the MH Paper.

        (m)    Validity of Loan Documents.    The MH Note and/or MH Contract,
and every other agreement, if any, executed and delivered by the Obligor in
connection with the MH Loan, are genuine, and each is the legal, valid and
binding obligation of the maker thereof enforceable in accordance with its
terms. All prepayment charges with respect to the MH Loans are legal, valid and
enforceable subject to applicable state law. All parties to the MH Note, the MH
Loan and the MH Contract, and each other such related agreement had legal
capacity to enter into the MH Loan and to execute and deliver the MH Note, the
MH Loan and the MH Contract, and each other such related agreement, and the MH
Note, the MH Loan and the MH Contract and each other such related agreement have
been duly and properly executed by the respective Obligors. Seller has reviewed
all of the documents constituting the Loan File and has made such inquiries as
it deems necessary to make and confirm the accuracy of the representations set
forth herein. The documents, instruments and agreements submitted for MH Loan
underwriting were not falsified by any party and contain no untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the information and statements therein not misleading. No
fraud was committed by any party in connection with the origination,
modification or amendment of the MH Loan.

        (n)    Full Disbursement of Proceeds.    The MH Loan has been closed and
the proceeds of the MH Loan have been fully disbursed and there is no
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvement have been complied with. All
costs, fees and expenses incurred in making or closing the MH Loan and the
filing of Uniform Commercial Code financing statements were paid, and the
Obligor is not entitled to any refund of any amounts paid or due under the MH
Note or the MH Contract.

        (o)    Doing Business.    All parties which have had any interest (other
than interests created by this transaction) in the MH Loan, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (1) in compliance with any and
all applicable licensing requirements of the laws of the state where the related

3

--------------------------------------------------------------------------------




Manufactured Home is located, except where failure to comply with such licensing
requirements will not adversely affect Buyer's interest in the MH Loan, all
parties were (2)(a) organized under the laws of such a state, or (b) qualified
to do business in such state, or (c) federal savings and loan associations,
savings banks, or national banks having principal offices in such state, or
(d) not doing business in such state, and (3) all parties had capacity to
execute the MH Loans.

        (p)    No Defaults.    Other than delinquencies of less than 59 days,
there is no default, breach, violation or event of acceleration existing under
the MH Loan, the MH Note or the MH Contract, or related documents and no event
which, with the passage of time or with notice and the expiration of any
applicable grace or cure period, would constitute a default, breach, violation
or event of acceleration, and neither the Seller nor its predecessors have
waived any default, breach, violation or event of acceleration.

        (q)    No Mechanics' Liens.    There are no mechanics' or similar liens
or claims which have been filed for work, labor or material (and no rights are
outstanding that under the law could give rise to such liens) affecting the
related Manufactured Home which are or may be liens prior to, or equal or
coordinate with, the lien of the related MH Loan, MH Note or MH Contract.

        (r)    Payment Terms.    The related MH Note or MH Contract is payable
in equal monthly or bi-monthly installments (other than the last payment) of
principal and interest; and (ii) the MH Loan Interest Rate is fixed and the
related MH Note or MH Contract is payable in equal monthly installments of
principal and interest. Any interest required to be paid pursuant to state and
local law has been or will be properly paid and credited.

        (s)    Customary Provisions.    Each MH Contract contains customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the benefits of the security
provided thereby, including by repossession.

        (t)    Occupancy of the Property.    All inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Manufactured Home and with respect to the use and occupancy of the same,
including, but not limited to, certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate authorities unless
the failure of the originator to obtain said inspections, licenses and
certificates would not affect the value of the Manufactured Home or affect the
enforceability of the MH Loan, the MH Note or the MH Contract. If so indicated
on the related Loan Schedule, at the time of origination of the MH Loans, the
obligor was the primary resident of the related Manufactured Home.

        (u)    No Additional Collateral.    The MH Note and/or the MH Contract
is not and has not been secured by any collateral except the security interest
of any applicable security agreement or chattel mortgage referred to in the
"Valid Lien" representation above.

        (v)    Due on Sale.    Each MH Contract, together with any such
documents as may be required under applicable law, contains an enforceable
provision for the acceleration of the payment of the unpaid principal balance of
the Loan in the event that the Manufactured Home is sold or transferred without
the prior written consent of the mortgagee thereunder, at the option of the
mortgagee.

        (w)    No Buydown Provisions; No Graduated Payments or Contingent
Interests.    The MH Loan does not contain provisions pursuant to which Monthly
Payments are paid or partially paid with funds deposited in any separate account
established by Seller, the Obligor or anyone on behalf of the Obligor, or paid
by any source other than the Obligor, nor does it contain any other similar
provisions currently in effect which may constitute a "buydown" provision. The
MH Loan is not a graduated payment mortgage and the MH Loan does not have a
shared appreciation or other contingent interest feature.

4

--------------------------------------------------------------------------------




        (x)    Collection Practices.    The origination, servicing and
collection practices used by the Servicer and any prior servicers with respect
to the MH Loans have been in accordance with Accepted Servicing Practices and
are in all respects in compliance with all applicable laws and regulations.

        (y)    Soldier's and Sailor's Relief Act.    The related Obligor has not
notified the Seller and the Seller has no knowledge of any relief requested or
allowed to the Obligor under the Soldier's and Sailor's Civil Relief Act of 1940
or any comparable state or local law.

        (z)    Selection.    The MH Loans were not intentionally selected for
inclusion under this Repurchase Agreement from among the Seller's loan portfolio
on any basis which would have an adverse effect on the interests of Buyer.

        (aa)    Predatory Lending Regulations; High Cost Loans.    No MH Loan is
a High Cost Loan.

        (bb)    Origination.    Each MH Loan was originated by a Qualified
Originator. Each of the MH Loans was underwritten in accordance with the
Underwriting Guidelines. Each MH Loan was originated in accordance with
Section 3(a)(41)(A)(ii) of the Securities Exchange Act of 1934 by the Qualified
Originator in accordance with the requirements of the Secretary of Housing and
Urban Development as set forth in 24 CFR § 201.27 or by a savings and loan
association, a savings bank, a commercial bank, a credit union, an insurance
company, or similar institution which is supervised and examined by a Federal or
State authority, and was purchased by the Seller in the regular course of its
business. The MH Note, MH Contract and all other documents contained in the Loan
Files are on forms acceptable in the secondary market. The Seller has not made
any representations to the Obligor that are inconsistent with the instruments
used. The related Manufactured Home is a "manufactured home" within the meaning
of 42 United States Code, Section 5402(6). At the origination of each
Manufactured Home Contract, the Qualified Originator was approved for insurance
by the Secretary of HUD pursuant to Section 2 of the National Housing Act.

        (cc)    Genuineness of Signatures.    Each of the documents in the Loan
File is genuine and contains genuine signatures. Each document that the Buyer
requires to be an original document is an original document. All certified
copies of original documents are true copies and meet the applicable
requirements and specifications of this Repurchase Agreement and any other
written requirements that Buyer has reasonably made of the Seller.

        (dd)    Regarding the Obligor.    The Obligor is one or more natural
persons.

        (ee)    Single Premium Credit Life Insurance.    None of the proceeds of
any MH Loan were used to finance single-premium credit insurance policies.

        (ff)    Documents Delivered for Recordation.    The Seller shall have
delivered to the Custodian the recorded original of any document required to be
in the Loan File for which a certified copy has been delivered to the Custodian
because the original document has been delivered to the applicable public
recording office for recording within 150 days of its submission for
recordation.

        (gg)    Lawful Assignment.    Neither the MH Contract nor the MH Note
were originated in or are not subject to the laws of any jurisdiction whose laws
would make the transfer of the MH Contract or the MH Note pursuant to this
Repurchase Agreement unlawful or render the MH Contract or MH Note
unenforceable.

        (hh)    One Original.    There is only one original executed MH Contract
or MH Note, which MH Contract or MH Note will be delivered to the Custodian on
or before the related Purchase Date.

5

--------------------------------------------------------------------------------




        (ii)    Not Real Estate.    With respect to each MH Contract, the
related Manufactured Home is not considered or classified as part of the real
estate on which it is located under the laws of the jurisdiction in which it is
located.

        (jj)    Notation of Security Interest.    With respect to each MH
Contract, if the related Manufactured Home is located in a state in which
notation of a security interest on the title document is required or permitted
to perfect such security interest, the title document shows, or if a new or
replacement title document with respect to such Manufactured Home is being
applied for such title document will be issued within 150 days and will show,
the Qualified Originator as the holder of a first priority security interest in
such Manufactured Home; if the related Manufactured Home is located in a state
in which the filing of a financing statement under the Uniform Commercial Code
is required to perfect a security interest in manufactured housing, such filings
or recordings have been duly made and show the Qualified Originator as secured
party and Seller as assignee.

        (kk)    Acceptable Investment.    The Seller has no knowledge of any
circumstances or conditions with respect to the MH Contract, the MH Note, the
Obligor or the Obligor's credit standing that can reasonably be expected to
cause private institutional investors to regard the MH Loan as an unacceptable
investment, cause the MH Loan to become delinquent, or adversely affect the
value or marketability of the MH Loan.

        (ll)    No Denial of Insurance.    The Seller has caused or will cause
to be performed any and all acts required to preserve the rights and remedies of
the Buyer in any insurance policies applicable to the MH Loans including,
without limitation, any necessary notifications of insurers, assignments of
policies or interests therein, and establishments of coinsured, joint loss payee
and mortgagee rights in favor of the Buyer. No action, inaction, or event has
occurred and no state of fact exists or has existed that has resulted or will
result in the exclusion from, denial of, or defense to coverage under any
applicable pool insurance policy, special hazard insurance policy, or bankruptcy
bond, irrespective of the cause of such failure of coverage.

        (mm)    Origination.    No error, omission, misrepresentation,
negligence, fraud or similar occurrence with respect to an MH Loan has taken
place on the part of any person including without limitation the Obligor, any
appraiser, any builder or developer, or any other party involved in the
origination of the MH Loan or, in the application of any insurance in relation
to such MH Loan; no predatory or deceptive lending practices, including, without
limitation, the extension of credit without regard to the ability of the Obligor
to repay and the extension of credit which has no apparent benefit to the
Obligor, were employed in the origination of the MH Loan.

        (nn)    Georgia Fair Lending Act.    There is no MH Loan that was
originated on or after October 1, 2002 and before March 7, 2003 which is secured
by property located in the State of Georgia. There is no MH Loan that was
originated on or after March 7, 2003 that is a "high cost home loan" as defined
under the Georgia Fair Lending Act.

        (oo)    New York State Banking Law.    There is no MH Loan that (a) is
secured by property located in the State of New York; (b) had an original
principal balance of $300,000 or less, and (c) has an application date on or
after April 1, 2003, the terms of which loan equal or exceed either the annual
percentage rate or the points and fees threshold for "high-cost home loans," as
defined in Section 6-L of the New York State Banking Law.

        (pp)    Fair Credit Reporting Act.    The Servicer, and any prior
servicer, has in its capacity as servicer, for each Loan, fully furnished, in
accordance with the Fair Credit Reporting Act and its implementing regulations,
accurate and complete information (e.g., favorable and unfavorable) on its
borrower credit files to Equifax, Experian and Trans Union Credit Information
Seller (three of the credit repositories), on a monthly basis.

6

--------------------------------------------------------------------------------




        (qq)    HUD Compliant.    Each Manufactured Home securing an MH
Contract, complied at the time of origination by the Seller with all HUD Code
specifications.

        (rr)    Retail Installment Sales Contract.    With respect to each MH
Contract, such Contract creates a "purchase money security interest" (as defined
in the Uniform Commercial Code) in favor of the Seller in the Manufactured Home
covered thereby as security for payment of the outstanding principal balance of
such retail installment sales contract.

        (ss)    Kickout Loans.    The MH Loan has not been rejected from, or
previously financed under, any other securitization or financing vehicle of the
Seller or its affiliates.

        (tt)    Origination Date.    The origination date is no earlier than
thirty (30) days prior to the related Purchase Date.

7

--------------------------------------------------------------------------------






QuickLinks


MASTER REPURCHASE AGREEMENT Between: Merrill Lynch Mortgage Capital Inc., as
Buyer and Enspire Finance, LLC, as Seller Dated as of February 18, 2004
TABLE OF CONTENTS
EXHIBITS
MASTER REPURCHASE AGREEMENT

SCHEDULE 1



REPRESENTATIONS AND WARRANTIES RE: MH LOANS
